EXHIBIT 10.1
Execution Version
$275,000,000
CREDIT AGREEMENT
Dated as of June 4, 2010
among
CBIZ, INC.,
BANK OF AMERICA, N.A.,
as Agent, a Lender, Issuing Bank and Swing Line Bank,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
 
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Book Manager
HUNTINGTON NATIONAL BANK, JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL
ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION
as
Co-Syndication Agents
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
1.01 Certain Defined Terms
    1  
1.02 Other Interpretive Provisions
    25  
1.03 Accounting Principles
    26  
1.04 Letter of Credit Amounts
    26  
 
       
ARTICLE II THE CREDITS
    27  
 
       
2.01 Amounts and Terms of Commitments
    27  
2.02 Loan Accounts
    27  
2.03 Procedure for Borrowing
    28  
2.04 Conversion and Continuation Elections
    31  
2.05 Termination or Reduction of Commitments
    32  
2.06 Optional Prepayments
    33  
2.07 Mandatory Prepayments of Loans
    33  
2.08 Repayment
    34  
2.09 Interest
    34  
2.10 Fees
    35  
2.11 Computation of Fees and Interest
    35  
2.12 Payments by the Company
    36  
2.13 Payments by the Lenders to the Agent
    36  
2.14 Sharing of Payments, Etc
    37  
2.15 Cash Collateral
    38  
2.16 Defaulting Lenders
    39  
 
       
ARTICLE III THE LETTERS OF CREDIT
    41  
 
       
3.01 The Letter of Credit Subfacility
    41  
3.02 Issuance, Amendment and Renewal of Letters of Credit
    42  
3.03 Drawings and Reimbursements
    44  
3.04 Repayment of Participations
    45  
3.05 Role of the Issuing Bank
    46  
3.06 Obligations Absolute
    46  
3.07 Letter of Credit Fees
    47  
3.08 Uniform Customs and Practice
    48  
3.09 Letters of Credit Issued for Subsidiaries
    48  
3.10 Outstanding Letters of Credit
    48  
 
       
ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
 
       
4.01 Taxes
    48  
4.02 Illegality
    51  
4.03 Increased Costs and Reduction of Return
    52  

i



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
4.04 Funding Losses
    52  
4.05 Inability to Determine Rates
    53  
4.06 Certificates of Lenders
    53  
4.07 Survival
    54  
4.08 Replacement of Lenders
    54  
 
       
ARTICLE V CONDITIONS PRECEDENT
    54  
 
       
5.01 Conditions of Effectiveness and Initial Credit Extensions
    54  
5.02 Conditions to All Credit Extensions
    56  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    57  
 
       
6.01 Corporate Existence and Power
    57  
6.02 Corporate Authorization; No Contravention
    57  
6.03 Governmental Authorization
    57  
6.04 Binding Effect
    58  
6.05 Litigation
    58  
6.06 No Default
    58  
6.07 ERISA Compliance
    58  
6.08 Use of Proceeds; Margin Regulations
    59  
6.09 Title to Properties
    59  
6.10 Taxes
    60  
6.11 Financial Condition
    60  
6.12 Environmental Matters
    60  
6.13 OFAC
    61  
6.14 Regulated Entities
    61  
6.15 No Burdensome Restrictions
    61  
6.16 Solvency
    61  
6.17 Labor Relations
    61  
6.18 Copyrights, Patents, Trademarks, Etc
    61  
6.19 Subsidiaries
    62  
6.20 Broker’s; Transaction Fees
    62  
6.21 Insurance
    62  
6.22 Swap Obligations
    62  
6.23 Full Disclosure
    62  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    63  
 
       
7.01 Financial Statements
    63  
7.02 Certificates; Other Information
    64  
7.03 Notices
    65  
7.04 Preservation of Corporate Existence, Etc
    66  
7.05 Maintenance of Property
    66  

ii



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
7.06 Insurance
    66  
7.07 Payment of Obligations
    66  
7.08 Compliance with Laws
    67  
7.09 Compliance with ERISA
    67  
7.10 Inspection of Property and Books and Records
    67  
7.11 Environmental Laws
    67  
7.12 Use of Proceeds
    67  
7.13 Solvency
    68  
7.14 Further Assurances
    68  
7.15 New Subsidiaries
    68  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    69  
 
       
8.01 Limitation on Liens
    69  
8.02 Disposition of Assets
    71  
8.03 Consolidations and Mergers
    71  
8.04 Loans and Investments
    72  
8.05 Limitation on Indebtedness
    74  
8.06 Transactions with Affiliates
    74  
8.07 Use of Proceeds
    75  
8.08 Contingent Obligations
    75  
8.09 Lease Obligations
    76  
8.10 Restricted Payments
    76  
8.11 ERISA
    77  
8.12 Change in Business
    77  
8.13 Accounting Changes
    77  
8.14 Minimum Net Worth
    77  
8.15 Leverage Ratio
    77  
8.16 Fixed Charge Coverage Ratio
    77  
8.17 No Impairment of Intercompany Transfers; Burdensome Restrictions
    77  
8.18 Excluded Subsidiaries
    78  
8.19 Modification of Convertible Debt
    78  
 
       
ARTICLE IX EVENTS OF DEFAULT
    78  
 
       
9.01 Event of Default
    78  
9.02 Remedies
    80  
9.03 Rights Not Exclusive
    81  
 
       
ARTICLE X THE AGENT
    81  
 
       
10.01 Appointment and Authority
    81  
10.02 Rights as a Lender
    81  
10.03 Exculpatory Provisions
    81  

iii



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
10.04 Reliance by Agent
    82  
10.05 Delegation of Duties
    83  
10.06 Resignation of Agent
    83  
10.07 Non-Reliance on Agent and Other Lenders
    84  
10.08 No Other Duties, Etc
    84  
10.09 Withholding Tax
    84  
10.10 Guaranty Matters
    85  
10.11 Reimbursement by Lenders
    85  
 
       
ARTICLE XI MISCELLANEOUS
    85  
 
       
11.01 Amendments and Waivers
    85  
11.02 Notices; Effectiveness; Electronic Communication
    87  
11.03 No Waiver; Cumulative Remedies
    88  
11.04 Costs and Expenses
    89  
11.05 Company Indemnification; Waiver of Consequential Damages
    89  
11.06 Payments Set Aside
    90  
11.07 Successors and Assigns
    90  
11.08 Assignments by Lenders; Participations; Register
    91  
11.09 Treatment of Certain Information; Confidentiality
    95  
11.10 Set-off
    95  
11.11 Notification of Addresses, Lending Offices, Etc
    96  
11.12 Counterparts
    96  
11.13 Severability
    96  
11.14 No Third Parties Benefited
    96  
11.15 Governing Law; Jurisdiction; Venue; Etc
    96  
11.16 WAIVER OF JURY TRIAL
    97  
11.17 USA PATRIOT Act Notice
    98  
11.18 Survival of Representations and Warranties
    98  
11.19 No Advisory or Fiduciary Responsibility
    98  
11.20 Entire Agreement
    98  

iv



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SCHEDULES
       
 
       
Schedule 1.01 Existing Letters of Credit
       
Schedule 2.01 Commitments
       
Schedule 6.05(b) Litigation
       
Schedule 6.07(d) Pension Plans
       
Schedule 6.11 Permitted Liabilities
       
Schedule 6.19 Subsidiaries and Minority Interests
       
Schedule 8.02 Specified Asset Sales
       
Schedule 8.04 Existing Investments
       
Schedule 8.05 Existing Indebtedness
       
Schedule 8.08 Contingent Obligations
       
Schedule 11.02 Lending Offices; Addresses for Notices
       
 
       
EXHIBITS
       
 
       
Exhibit A Form of Notice of Borrowing
       
Exhibit B Form of Notice of Conversion/Continuation
       
Exhibit C Form of Compliance Certificate
       
Exhibit D-1 Form of Legal Opinion of Akin Gump Strauss Hauer & Feld LLP
       
Exhibit D-2 Form of Legal Opinion of Company’s general counsel
       
Exhibit E Form of Assignment and Assumption
       
Exhibit F-1 Form of Promissory Note – Revolving Loan
       
Exhibit F-2 Form of Promissory Note – Swing Line Loan
       

5



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of June 4, 2010, (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) among CBIZ, Inc., a Delaware corporation (the “Company”), the
several financial institutions from time to time party to this Agreement
(collectively, the “Lenders” and each, a “Lender”), Bank of America, N.A., as
Agent, as Issuing Bank and as Swing Line Bank, Banc of America Securities LLC,
as Arranger, and Huntington National Bank, JPMorgan Chase Bank, N.A., KeyBank
National Association and U.S. Bank National Association, as Co-Syndication
Agents.
     WHEREAS, the Company, the Lenders and the Agent entered into that certain
Credit Agreement dated as of February 13, 2006 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”) to
make available to the Company a revolving credit facility with a letter of
credit subfacility;
     WHEREAS, the Company, the Lenders and the Agent desire to refinance the
amounts outstanding under the Existing Credit Agreement with Loans under this
Agreement in its entirety upon the terms and conditions set forth herein and
terminate the Existing Credit Agreement;
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Certain Defined Terms. The following terms have the following
meanings:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that after giving effect to the merger the Person
is a Subsidiary or the Company or a Subsidiary is the surviving entity.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

1



--------------------------------------------------------------------------------



 



     “Agent” means Bank of America in its capacity as administrative agent for
the Lenders hereunder, and any successor administrative agent arising under
Section 10.09.
     “Agent-Related Persons” means Bank of America and any successor agent
arising under Section 10.09 and any successor letter of credit issuing bank
hereunder, together with their respective Affiliates, and the partners,
officers, directors, employees, advisors, agents and attorneys-in-fact of such
Persons and Affiliates.
     “Agent’s Payment Office” means the address for payments set forth on
Schedule 11.02 or such other address as the Agent may from time to time specify.
     “Agreement” has the meaning set forth in the preamble.
     “Applicable Margin” shall mean on any date the applicable percentage set
forth below based upon the Total Leverage Ratio as calculated after adjusting
the Leverage Ratio shown in the Compliance Certificate then most recently
delivered to the Agent and the Lenders:

                                  Revolving Loans / Letters of Credit     Fees  
Total Leverage Ratio   Base Rate     Eurodollar Rate     Letter of Credit Fees  
  Commitment Fee  
≥ 3.50:1.00
    2.500 %     3.500 %     3.500 %     0.625 %
≥ 3.00:1.00, but < 3.50:1.00
    2.250 %     3.250 %     3.250 %     0.500 %
≥ 2.50:1.00, but < 3.00:1.00
    2.000 %     3.000 %     3.000 %     0.500 %
≥ 2.00:1.00, but < 2.50:1.00
    1.750 %     2.750 %     2.750 %     0.450 %
≥ 1.00:1.00, but < 2.00:1.00
    1.500 %     2.500 %     2.500 %     0.400 %
< 1.00:1.00
    1.250 %     2.250 %     2.250 %     0.350 %

; provided however that (i) for the period from the date on which this Agreement
shall have become effective to and including the delivery of the Compliance
Certificate for the period ending June 30, 2010, the Applicable Margin shall be
determined as if the Total Leverage Ratio for such period were greater than or
equal to 3.00:1.00 but less than 3.50:1.00, and (ii) if the Company shall have
failed to deliver to the Lenders by the date required hereunder any Compliance
Certificate pursuant to Section 7.02(b), then from the date such Compliance
Certificate was required to be delivered until the date of such delivery the
Applicable Margin shall be determined as if the Total Leverage Ratio for such
period was greater than or equal to 3.50:1.00. Each change in the Applicable
Margin (other than pursuant to clause (i) immediately above, which change shall
take effect as provided in such clause) shall take effect with respect to all
outstanding Loans on the third Business Day immediately succeeding the day on
which such Compliance Certificate is received by the Agent. Notwithstanding the
foregoing, no reduction in the Applicable Margin shall be effected if a Default
or an Event of Default shall have occurred and be continuing on the date when
such change would otherwise occur, it

2



--------------------------------------------------------------------------------



 



being understood that on the third Business Day immediately succeeding the day
on which such Default or Event of Default is either waived or cured (assuming no
other Default or Event of Default shall be then pending), the Applicable Margin
shall be reduced (on a prospective basis) in accordance with the then most
recently delivered Compliance Certificate (or clause (ii) above, as applicable).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.11(c).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and book manager.
     “Attorney Costs” means and includes all reasonable and customary fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel related to
this Agreement and the other Loan Documents.
     “Bank of America” means Bank of America, N.A., a national banking
association, and its successors.
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).
     “Base Rate” means, for any day, the highest of (i) the rate of interest in
effect for such days as publicly announced from time to time by Bank of America
as its “prime rate”, (ii) the Federal Funds Rate for such day plus 0.50% per
annum and (iii) the Eurodollar Rate in effect for such day for a one-month
Interest Period commencing on such day plus 1.00% per annum. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in the prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Revolving Loan, or a L/C Advance, that bears
interest based on the Base Rate.
     “Borrowing” means a borrowing hereunder consisting of Loans of the same
Type made to the Company on the same day by the Lenders under Article II, and,
in the case of Eurodollar Rate Loans, having the same Interest Period.

3



--------------------------------------------------------------------------------



 



     “Borrowing Date” means any date on which a Borrowing occurs under Section
2.03.
     “Budgeted EBITDA” has the meaning set forth in Section 7.02(d).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in Chicago or San Francisco are authorized or required by
law to close and, if the applicable Business Day relates to any Eurodollar Rate
Loan, means such a day that is also a London Banking Day.
     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
     “Capital Expenditures” means, for any period and with respect to any
Person, the aggregate of all expenditures by such Person and its Subsidiaries
for the acquisition or leasing of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.
     “Capital Lease” has the meaning specified in the definition of “Capital
Lease Obligations.”
     “Capital Lease Obligations” means all monetary obligations of the Company
or any of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (“Capital Lease”).
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Agent, for the benefit of the Agent, the Lenders and the Swing Line Bank or the
Issuing Bank, as applicable, as collateral for the L/C Obligations, Obligations
in respect of Swing Line Loans, or obligations of Lenders to fund participations
in respect of either thereof, as the context may require, cash or deposit
account balances or, if the Issuing Bank or Swing Line Bank benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Agent and (b) the Issuing Bank or the Swing Line Bank (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
     “Cash Consideration” means, in respect of any Acquisition, collectively,
the total cash consideration paid by the Company or any of its Subsidiaries upon
the consummation of such Acquisition plus Indebtedness of the target company or
operations assumed by the Company or any of its Subsidiaries (other than
payments by the target company prior to the Acquisition), plus any deferred
payments booked as a liability upon the consummation of such Acquisition.
     “Cash Equivalents” means:

4



--------------------------------------------------------------------------------



 



     (a) securities issued or fully guaranteed or insured by the government of
the United States or Canada or any agency thereof and backed by the full faith
and credit of the United States or Canada having maturities of not more than six
months from the date of acquisition;
     (b) certificates of deposit, time deposits, Eurodollar time deposits,
repurchase agreements, reverse repo agreements, or bankers’ acceptances, having
in each case a tenor of not more than six months, issued by any Lender, or by
any commercial bank organized under the laws of the United States, any state
thereof or the District of Columbia or Canada or any province thereof having
combined capital and surplus of not less than $100,000,000 whose short term
securities are rated at least A-1 by Standard & Poor’s Ratings Service, a
division of The McGraw-Hill Companies, Inc., and P-1 by Moody’s Investors
Service, Inc.;
     (c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Service, a division of The McGraw-Hill Companies, Inc., or P-1 by
Moody’s Investors Service Inc. and in either case having a tenor of not more
than three months;
     (d) money market funds that invest principally in Cash Equivalents
described in clauses (a) through (c) hereof.
     “Change of Control” means (a) any Person or any two or more Persons (in
each case other than (i) a Person that is a stockholder of the Company as of the
date of this Agreement and (ii) (x) Michael G. DeGroote, (y) any Person related
to him by blood, marriage or adoption and (z) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding a majority or more controlling interest of which
consist of any one or more of the Persons described in the preceding clauses
(x) and (y)) acting in concert acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act), directly or indirectly, of capital stock of the Company (or other
securities convertible into such capital stock) representing 35% or more of the
combined voting power of all capital stock of the Company entitled to vote in
the election of directors, other than capital stock having such power only by
reason of the happening of a contingency or (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Company cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more

5



--------------------------------------------------------------------------------



 



directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).
     “Closing Date” means the date on which all conditions precedent set forth
in Section 5.01 are satisfied or waived by all Lenders.
     “Co-Syndication Agent” means each of Huntington National Bank, JPMorgan
Chase Bank, N.A., KeyBank National Association and U.S. Bank National
Association, in its capacity as syndication agent for the credit facility
evidenced by this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
     “Commitment” means, collectively, the Revolving Loan Commitment and the
Swing Line Loan Maximum Amount.
     “Commitment Fee” has the meaning specified in Section 2.10(b).
     “Company” means CBIZ, Inc., a Delaware corporation.
     “Company Materials” has the meaning specified in Section 7.02.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Interest Expense” means, for any period, gross consolidated
interest expense (after giving effect to any increase in interest expense
resulting from net amount of payments made or received with respect to Permitted
Swap Obligations; provided, however, that no net reduction in interest expense
shall be permitted if the Company should receive more payments than the Company
makes with respect thereto) for the period (including all commissions,
discounts, fees and other charges in connection with standby letters of credit
and similar instruments) for the Company and its Subsidiaries (other than
Excluded Subsidiaries), plus the portion of the upfront costs and expenses for
Swap Contracts (to the extent not included in gross interest expense) fairly
allocated to such Swap Contracts as expenses for such period, as determined in
accordance with GAAP and after giving effect to any Swap Contract then in
effect.
     “Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary

6



--------------------------------------------------------------------------------



 



obligation, or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each, a “Guaranty
Obligation”); (b) with respect to any Surety Instrument (other than any Letter
of Credit) issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, (d) in respect of any Swap Contract or (e) contingent,
deferred purchase price consideration obligations with respect to any
Acquisition, including, without limitation, any “earn-out” obligations;
provided, however, that neither the term “Contingent Obligation” nor the term
“Guaranty Obligation” shall include obligations in respect of insurance,
reinsurance, surety or fidelity contracts, bonds or policies entered into or
issued in the ordinary course of business. Except as otherwise expressly
provided herein, the amount of any Contingent Obligation shall (i) in the case
of Guaranty Obligations, be deemed equal to the stated or determinable amount of
the primary obligation in respect of which such Guaranty Obligation is made or,
if not stated or if indeterminable, the maximum reasonably anticipated liability
in respect thereof, (ii) in the case of Contingent Obligations of the type
described in clause (e) above, be deemed equal to the maximum possible liability
in respect thereof, (iii) in the case of other Contingent Obligations other than
in respect of Swap Contracts, be deemed equal to the maximum reasonably
anticipated liability in respect thereof, and (iv) in the case of Contingent
Obligations in respect of Swap Contracts, be deemed equal to the Swap
Termination Value.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.
     “Conversion/Continuation Date” means any date on which, under Section 2.04,
the Company (a) converts Loans of one Type to another Type, or (b) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.
     “Convertible Debt” means Indebtedness in an aggregate original principal
amount of up to $100,000,000 issued pursuant to the Indenture, but without
giving effect to any agreement or instrument governing any refinancing or a
replacement thereof or additional issuances of Indebtedness thereunder.
     “Credit Extension” means and includes (a) the making of any Loans
hereunder, and (b) the Issuance of any Letters of Credit hereunder.
     “Default” means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured or otherwise remedied during
such time) constitute an Event of Default.

7



--------------------------------------------------------------------------------



 



     “Default Rate” has the meaning set forth in Section 2.09(c).
     “Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of the Revolving Loans,
participations in L/C Obligations or participations in Swing Line Loans within
three (3) Business Days of the date required to be funded by it hereunder,
(b) has notified the Company, the Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Agent, to confirm in a manner
satisfactory to the Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
     “Dollars”, “dollars” and “$” each mean lawful money of the United States.
     “EBITDA” means, for any period, for the Company and its Subsidiaries (other
than Excluded Subsidiaries) on a consolidated basis, determined in accordance
with GAAP, the sum of (a) the Net Income (or net loss) for such period, plus
(b) all amounts treated as expenses for depreciation and the amortization of
intangibles of any kind, including the impairment of goodwill charges, to the
extent included in the determination of such Net Income (or loss), plus
(c) Consolidated Interest Expense, to the extent included in the determination
of Net Income (or loss), plus (d) all accrued taxes on or measured by income to
the extent included in the determination of such Net Income (or loss), plus
(e) cash dividends received during such period by the Company, or any Subsidiary
that is not an Excluded Subsidiary, from Excluded Subsidiaries, provided that
the aggregate amount of such cash dividends included in this clause (e) does not
exceed fifty percent (50%) of EBITDA after giving effect to the addition of such
dividends.
     “EBITDAR” means, for any period, for the Company and its Subsidiaries
(other than Excluded Subsidiaries) on a consolidated basis, determined in
accordance with GAAP, the sum of (a) EBITDA for such period, plus, (b) all
Rental Expense for such period, plus, (c) non-cash rental charges incurred
during such period pursuant to FAS 146 with respect to discontinued leased real
property locations.
     “Effective Amount” means (a) with respect to any Revolving Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Borrowings and prepayments or repayments of Revolving Loans occurring on
such date, (b) with respect to any Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Swing Line Loans occurring on such date and
(c) with respect to any outstanding L/C

8



--------------------------------------------------------------------------------



 



Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any Issuances of Letters of Credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date. For purposes of
Section 2.07, the Effective Amount shall be determined without giving effect to
any mandatory prepayments to be made under said Section.
     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
     “Environmental Permits” has the meaning specified in Section 6.12(b).
     “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

9



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means:
(I) For any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such rate is not available at such time for any reason from
such sources, the rate per annum determined by the Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.
(II) For any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing on that day or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made, continued or
converted by Bank of America and with a term equal to one month would be offered
by Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” means any of the events or circumstances specified in
Section 9.01.
     “Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

10



--------------------------------------------------------------------------------



 



     “Excluded Subsidiary” means, at any time, any Subsidiary who may not
guaranty the Obligations under the Guaranty, in any case without violating
federal, state and/or local laws or regulations applicable to such Subsidiary.
     “Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Company or any Guarantor hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Company or any Guarantor is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 4.01(e)(ii) and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 4.08), any United
States withholding tax that is required to be imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 4.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Company
with respect to such withholding tax pursuant to Section 4.01(a) or (c).
     “Existing Credit Agreement” has the meaning specified in the recital
hereto.
     “Existing Letter of Credit” means each letter of credit listed on Schedule
1.01.
     “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.
     “Fee Letter” has the meaning specified in Section 2.10(a).
     “Fixed Charge Coverage Ratio” means, with respect to the Company and its
Subsidiaries (other than Excluded Subsidiaries) on a consolidated basis for any
fiscal

11



--------------------------------------------------------------------------------



 



period, the ratio of EBITDAR minus Capital Expenditures minus tax expenses
included in the determination of EBITDAR to the extent paid in cash during such
period (other than such taxes paid in conjunction with the repayment of the
Convertible Debt) to Fixed Charges.
     “Fixed Charges” means, with respect to the Company and its Subsidiaries
(other than Excluded Subsidiaries) on a consolidated basis for any fiscal period
of determination, (a) Consolidated Interest Expense paid in cash during such
fiscal period, plus (b) scheduled payments of principal with respect to
Indebtedness for such fiscal period (other than, for purposes of this
definition, any payments scheduled on any put/call dates in respect of the
Convertible Debt), plus (c) Rental Expense paid for such fiscal period.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means, subject to Section 1.03, generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, any board of insurance, insurance department or
insurance commissioner and any taxing

12



--------------------------------------------------------------------------------



 



authority or political subdivision), and any corporation or other entity owned
or controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     “Guarantor” means each direct and indirect domestic Subsidiary of the
Company that is not an Excluded Subsidiary, whether now existing or hereafter
created or acquired.
     “Guaranty” means the Guaranty of even date herewith, duly executed and
delivered by each Guarantor in favor of the Agent, on behalf of the Lenders, as
the same may be amended, restated, further supplemented or otherwise modified
from time to time.
     “Guaranty Obligation” has the meaning specified in the definition of
“Contingent Obligation.”
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Highest Lawful Rate” means at the particular time in question the maximum
rate of interest which, under applicable law, any Lender is then permitted to
charge on the Obligations. If the maximum rate of interest which, under
applicable law, any Lender is permitted to charge on the Obligations shall
change after the date hereof, the Highest Lawful Rate shall be automatically
increased or decreased, as the case may be, from time to time as of the
effective time of each such change in the Highest Lawful Rate without notice to
the Company.
     “Honor Date” has the meaning set forth in Section 3.03.
     “Indebtedness” of any Person means, without duplication:
     (a) all indebtedness for borrowed money;
     (b) all obligations issued, undertaken or assumed as the deferred purchase
price of property or services (other than trade payables and other accrued
liabilities entered into in the ordinary course of business);
     (c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments and all L/C Obligations;
     (d) all obligations evidenced by notes, bonds, debentures or similar
instruments;
     (e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to property acquired by the Person (even though the rights and remedies of the
seller or bank under

13



--------------------------------------------------------------------------------



 



such agreement in the event of default are limited to repossession or sale of
such property);
     (f) all non-contingent obligations to pay deferred purchase price
consideration with respect to Acquisitions, including, without limitation, any
non-contingent “earn-out” obligations;
     (g) all Capital Lease Obligations;
     (h) all indebtedness referred to in clauses (a) through (g) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
     (i) all Guaranty Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (h) above;
     (j) the Convertible Debt, provided that upon and to the extent of the
conversion of such Convertible Debt into capital stock of the Company, such
Convertible Debt shall no longer constitute Indebtedness.
     “Indemnified Liabilities” has the meaning specified in Section 11.05.
     “Indemnified Person” has the meaning specified in Section 11.05.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indenture” means that certain Indenture, dated as of May 30, 2006,
executed and delivered by the Company pursuant to which the Company issued
puttable cash pay convertible debt in an original principal amount of
$100,000,000.
     “Independent Auditor” has the meaning specified in Section 7.01(a).
     “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, moratorium, rearrangement, winding-up or
relief of debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; undertaken under the Bankruptcy Code or similar debtor relief laws of
the United States or other applicable jurisdictions from time to time in effect
and affecting the rights of creditors generally
     “Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and, as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December; provided, however, that if any Interest Period exceeds
three months, the date

14



--------------------------------------------------------------------------------



 



that falls three months after the beginning of such Interest Period and after
each Interest Payment Date thereafter is also an Interest Payment Date.
     “Interest Period” means, as to any Eurodollar Rate Loan, the period
commencing on the Borrowing Date of such Loan or on the Conversion/Continuation
Date on which the Loan is converted into or continued as an Eurodollar Rate
Loan, and ending on the date seven days, one month, two months, three months or
six months thereafter as selected by the Company in its Notice of Borrowing or
Notice of Conversion/Continuation;
     provided that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.
     “IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
     “Issuance Date” has the meaning specified in Section 3.01(a).
     “Issue” means, with respect to any Letter of Credit, to issue or to extend
the expiry of, or to renew or increase the amount of, such Letter of Credit; and
the terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.
     “Issuing Bank” means Bank of America in its capacity as issuer of one or
more Letters of Credit hereunder together with any replacement letter of credit
issuer arising under Section 10.01(b) or Section 11.08(h).
     “L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its Pro Rata Share.
     “L/C Amendment Application” means an application form for amendment of
outstanding standby or commercial letters of credit as shall at any time be in
use at the Issuing Bank, as the Issuing Bank shall request.
     “L/C Application” means an application form for Issuances of standby or
commercial letters of credit as shall at any time be in use at the Issuing Bank,
as the Issuing Bank shall request.

15



--------------------------------------------------------------------------------



 



     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which shall not have been reimbursed on the date when made
nor converted into a Borrowing of Revolving Loans under Section 3.03(c).
     “L/C Commitment” means the commitment of the Issuing Bank to Issue, and the
commitment of the Lenders severally to participate in, Letters of Credit from
time to time Issued or outstanding under Article III, in an aggregate amount not
to exceed on any date the amount of $20,000,000, as the same shall be reduced as
a result of a reduction in the L/C Commitment pursuant to Section 2.05; provided
that the L/C Commitment is a part of the combined Commitments, rather than a
separate, independent commitment.
     “L/C Obligations” means at any time the sum of (a) the aggregate undrawn
amount of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of Issuance), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
     “L/C-Related Documents” means the Letters of Credit, the L/C Applications,
the L/C Amendment Applications and any other document relating to any Letter of
Credit, including any of the Issuing Bank’s standard form documents for letter
of credit Issuances.
     “Lender” has the meaning specified in the introductory clause hereto.
References to the “Lenders” shall include Bank of America, including in its
capacity as Issuing Bank and Swing Line Bank; for purposes of clarification
only, to the extent that Bank of America may have any rights or obligations in
addition to those of the Lenders due to its status as Issuing Bank, its status
as such will be specifically referenced.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender specified as its “Lending Office” or “Domestic Lending Office” or
“Offshore Lending Office”, as the case may be, on Schedule 11.02, or such other
office or offices as such Lender may from time to time notify the Company and
the Agent.
     “Letter of Credit” means any (a) letter of credit (whether a commercial
letter of credit or standby letter of credit) that is Issued by the Issuing Bank
pursuant to Article III and (b) “Letter of Credit” outstanding on the Closing
Date issued under the Existing Credit Agreement.
     “Letter of Credit Expiration Date” means the day that is seven (7) days
prior to the Revolving Termination Date (or, if such day is not a Business Day,
the next preceding Business Day).

16



--------------------------------------------------------------------------------



 



     “Leverage Ratio” means, with respect to the Company and its Subsidiaries
(other than Excluded Subsidiaries), on a consolidated basis, as of any date of
determination, the ratio of total consolidated Indebtedness (excluding the
Convertible Debt) as of such date to EBITDA for the twelve month period then
most recently ended (taken as a single accounting period) with respect to which
the Company has delivered financial statements pursuant to Section 7.01
(calculated giving pro forma effect to any Acquisitions which occurred during
such twelve month period as if such Acquisitions were consummated as of the
first day of such twelve month period and including adjustments as are permitted
under Regulation S-X of the SEC).
     “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or preference, priority or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever in respect of any
property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, the interest of a lessor under a
capital lease, any financing lease having substantially the same economic effect
as any of the foregoing, or the filing of any financing statement naming the
owner of the asset to which such lien relates as debtor, under the Uniform
Commercial Code or any comparable law) and any contingent or other agreement to
provide any of the foregoing (other than equal and ratable clauses), but not
including the interest of a lessor under an operating lease or arising from a
transaction described in Section 9-109(a)(3) or (4) of the Uniform Commercial
Code of the State of New York which is otherwise permitted to be effected
pursuant to this Agreement.
     “Loan” means an extension of credit by a Lender to the Company under
Article II or Article III in the form of a Revolving Loan, Swing Line Loan or
L/C Borrowing.
     “Loan Documents” means this Agreement, the Existing Credit Agreement, any
Notes, the Fee Letter, the L/C Related Documents, the Guaranty and all other
documents and certificates delivered to the Agent or any Lender in connection
herewith, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Majority Lenders” means at any time, Lenders holding more than 50% of the
then aggregate Commitments or, if the Commitments have been terminated, Lenders
holding more than 50% of the then unpaid principal amount of Loans and L/C
Obligations; provided that the Commitment of any Defaulting Lender shall be
excluded for the purposes of making a determination of Majority Lenders.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the

17



--------------------------------------------------------------------------------



 



Company and its Subsidiaries (other than Excluded Subsidiaries) taken as a
whole, or of the Company and its Subsidiaries (including Excluded Subsidiaries)
taken as a whole; (b) a material impairment of the ability of the Company or any
Guarantor to perform under any Loan Document and to avoid any Event of Default;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Guarantor of any Loan Document.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions or, during the immediately preceding
five plan (5) years, has made, or been obligated to make, contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
     “Net Income” shall mean, for any period, the net income (or loss) of the
Company and its Subsidiaries (other than Excluded Subsidiaries) on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP; provided, that there shall be excluded from
such determination, to the extent otherwise included therein, (i) the income of
any Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of, or without any third-party
consent required by, its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary,
(ii) any non-cash goodwill or intangible asset impairment charges resulting from
the application of FAS 141, 141R or 142, as applicable, and non-cash charges
relating to the amortization of intangibles resulting from the application of
FAS 141 or 141R, as applicable, (iii) non-cash, deferred financing charges,
(iv) income and losses with respect to operations disposed of in accordance with
Section 8.02 or with respect to “discontinued operations” (as determined in
accordance with GAAP), (v) gains and losses from dispositions permitted under
Section 8.02 or with respect to “discontinued operations” (as determined in
accordance with GAAP), (vi) non-cash charges related to the effect of changes in
accounting principles (all of which are in accordance with GAAP) and
(vii) extraordinary gains and losses.
     “Net Worth” means shareholders’ equity as determined in accordance with
GAAP.
     “Non-Ratable Loan(s)” has the meaning set forth in Section 2.06.
     “Note” means a promissory note or an amended and restated promissory note,
as applicable, executed by the Company in favor of a Lender pursuant to Section
2.02(b), in substantially the form of Exhibit F-1, with respect to Revolving
Loans, and Exhibit F-2, with respect to the Swing Line Loan.
     “Notice of Borrowing” means a notice in substantially the form of Exhibit
A.

18



--------------------------------------------------------------------------------



 



     “Notice of Conversion/Continuation” means a notice in substantially the
form of Exhibit B.
     “Obligations” means all advances, debts, liabilities, obligations,
covenants and duties arising under any Loan Document owing by the Company to any
Lender, the Agent, or any Indemnified Person, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Company or any Guarantor or
any Affiliate thereof of any Insolvency Proceeding naming such Person as the
debtor in such Insolvency Proceeding regardless of whether such interest and
fees are allowed claims in such Insolvency Proceeding.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Organization Documents” means, for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company, the certificate of formation, the operating agreement and any
instruments relating to the rights of members of such limited liability company
and all applicable resolutions of the governing body of such limited liability
company.
     “Other Taxes” means any present or future stamp, court or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery, performance, or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Documents.
     “Participant” has the meaning specified in Section 11.08(c).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

19



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” means an Acquisition which meets the following
criteria:
     (1) No Default or Event of Default has occurred and is continuing at the
time of the consummation of such Acquisition and no Default or Event of Default
would occur after giving effect to such Acquisition;
     (2) The target company or operations shall be in a same or similar line of
business as the Company or any of its Subsidiaries is engaged in;
     (3) The Leverage Ratio as of the date of such Acquisition (after giving pro
forma effect thereto such that the numerator thereof includes the effect of any
Indebtedness incurred or assumed in connection with such Acquisition and the
denominator thereof is calculated as if such Acquisition were consummated as of
the first day of the twelve month period most recently ended with respect to
which the Company has delivered financial statements pursuant to Section 7.01
and includes adjustments as are permitted under Regulation S-X of the SEC) is
less than (x) with respect to any Acquisition consummated on or after May 1 of
any calendar year but before February 1 of any calendar year, 2.75 to 1.00 or
(y) with respect to any Acquisition consummated on or after February 1 of any
calendar year but before May 1 of any calendar year, 3.00 to 1.00;
     (4) Such Acquisition shall be consensual and shall have been approved by
the applicable target company’s or seller’s board of directors;
     (5) The Company shall have complied with Section 7.15 with respect to each
new Subsidiary created or acquired in connection with such Acquisition (other
than Excluded Subsidiaries); and
     (6) For each Acquisition with respect to which the sum of the Cash
Consideration and non-cash consideration paid, incurred or assumed by the
Company exceeds $10,000,000, the Company shall have delivered to the Agent and
the Lenders a certificate executed by a Responsible Officer, demonstrating to
the satisfaction of the Agent that, after giving pro forma effect to such
Acquisition (calculated as if such Acquisition was consummated as of the first
day of the twelve month period most recently ended with respect to which the
Company has delivered financial statements pursuant to Section 7.01, including
the effect of any Indebtedness assumed in connection with such Acquisition, and
including adjustments as are permitted under Regulation S-X of the SEC, all such
adjustments being disclosed in reasonable detail), the Company is in compliance
with clause (3) of this definition, Section 8.04(k), if applicable, Section 8.15
and Section 8.16, and certifying to clause (1) above.
     “Permitted Liens” has the meaning specified in Section 8.01.
     “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under Swap
Contracts, provided that each of the following criteria is satisfied: (a) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by

20



--------------------------------------------------------------------------------



 



such Person, or changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view” and
(b) such Swap Contracts do not contain any provision (“walk-away” provision)
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Company or
any ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate
is required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 7.02.
     “Private Placement Debt” means unsecured Indebtedness in an aggregate
stated principal amount of up to $150,000,000 issued pursuant to notes to be
placed on behalf of the Company after the date hereof and any refinancing or a
replacement thereof, provided that such Indebtedness and any refinancing or
replacement thereof (a) is made under documentation which contains covenants
which are not materially more restrictive or onerous in any respect than those
set forth herein or are otherwise acceptable to the Agent, (b) does not have a
maturity date or any mandatory redemptions or similar obligations scheduled to
occur prior to the Revolving Termination Date, (c) is unsecured and (d) does not
prohibit the Company or any of its Subsidiaries from granting Liens or pledging
assets in favor of the Agent, other than a requirement that such Liens or
pledges of assets secure the holders of such Indebtedness (or an agent on their
behalf) on an equal and ratable basis.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.
     “Pro Rata Share” means, as to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Lender’s Revolving Loan Commitment divided by the aggregate
Revolving Loan Commitments of all Lenders.
     “Reconciliation Certificate” means a certificate executed by a Responsible
Officer of the Company providing a reconciliation report of the Company and its
Subsidiaries on a consolidated basis, setting forth a calculation of the
financial covenants set forth in Sections 8.14 through 8.16 hereof, but,
including, for the purposes of such reconciliation, the financial information of
all Excluded Subsidiaries of the Company to the extent previously excluded from
the calculation thereof, in a form and accompanied by such detail and
documentation as shall be requested by the Agent in its reasonable discretion.
     “Register” has the meaning specified in Section 11.08(b).

21



--------------------------------------------------------------------------------



 



     “Rental Expense” means, for any period, the sum of (without duplication
with respect to gross lease arrangements): (a) all rental payments, (b) all
common area maintenance payments made pursuant to real property leases and
(c) all real estate taxes paid by the Company and its Subsidiaries (other than
Excluded Subsidiaries) pursuant to real property leases not constituting Capital
Lease Obligations.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority not subject to a stay order issued by a court of
competent jurisdiction, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
     “Responsible Officer” means the chief executive officer, chief operating
officer, the president, or the chief financial officer of the Company, or any
other officer having substantially the same authority and responsibility as the
chief financial officer; or, with respect to compliance with financial
covenants, the chief financial officer, vice president-finance, the treasurer or
an assistant treasurer of the Company, or any other officer having substantially
the same authority and responsibility.
     “Revolving Loan” has the meaning specified in Section 2.01.
     “Revolving Loan Commitment”, as to each Lender, has the meaning specified
in Section 2.01.
     “Revolving Termination Date” means the earlier to occur of:
     (a) June 4, 2014; and
     (b) the date on which the Revolving Loan Commitments terminate in
accordance with the provisions of this Agreement.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Solvent” means, when used with respect to any Person, that as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will as of such date, exceed the amount that will be
required to pay all “liabilities of such Person, contingent or otherwise”
(whether or not reflected on a balance sheet prepared in accordance with GAAP),
as of such date (as such quoted terms are determined in accordance with the
Bankruptcy Code or other applicable bankruptcy, insolvency or other debtor
relief laws) as such debts become due and payable, (b) such Person will not have
as of such date, an unreasonably small amount of capital with which to conduct
their business taking into account the particular capital requirements of such
Person and its projected capital requirements and availability and (c) such
Person will be able to pay their debts as they mature, taking into account the
timing of and amounts of

22



--------------------------------------------------------------------------------



 



cash to be received by such Person, and the timing and amounts of cash to be
payable on or in respect of indebtedness of such Person. For the purposes of
this definitions, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, or unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, real or equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
of payment whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.
     “Specified Asset Sale” means each asset disposition described in Schedule
8.02 to this Agreement.
     “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.
     “Surety Instruments” means all letters of credit (including, without
limitation, standby, commercial and documentary), banker’s acceptances, bank
guaranties, shipside bonds, surety bonds and similar instruments.
     “Swap Contract” means any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).
     “Swing Line Bank” means Bank of America, in its capacity as provider of the
Swing Line Loans.

23



--------------------------------------------------------------------------------



 



     “Swing Line Loan” has the meaning specified in Section 2.01(b).
     “Swing Line Loan Maximum Amount” has the meaning specified in Section
2.01(b).
     “Swing Line Rate” means the Base Rate.
     “Swing Line Termination Date” means the earlier to occur of:
     (a) June 4, 2014; and
     (b) the Revolving Termination Date.
     “Tangible Assets” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, the total assets of the Company
and its Subsidiaries minus goodwill and other intangible assets of the Company
and its Subsidiaries on that date, as determined in accordance with GAAP.
     “Tangible Net Worth” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, Net Worth minus goodwill
and other intangible assets of the Company and its Subsidiaries on that date, as
determined in accordance with GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Total Leverage Ratio” means, with respect to the Company and its
Subsidiaries (other than Excluded Subsidiaries), on a consolidated basis, as of
any date of determination, the ratio of total consolidated Indebtedness as of
such date to EBITDA for the twelve month period then most recently ended
(calculated giving pro forma effect to any Acquisitions which occurred during
such twelve month period as if such Acquisitions were consummated as of the
first day of such twelve month period and including adjustments as are permitted
under Regulation S-X of the SEC).
     “Type” means, with respect to any Borrowing, its nature as a Base Rate Loan
or an Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
     “Unreimbursed Amount” has the meaning specified in Section 3.03(a).
     “United States” and “U.S.” each means the United States of America.

24



--------------------------------------------------------------------------------



 



     “Wholly-Owned Subsidiary” means any corporation, association, partnership,
limited liability company, joint venture or other business entity in which
(other than directors’ or other qualifying shares required by law) 100% of the
equity interests of each class having ordinary voting power, and 100% of the
equity interests of every other class, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Company, or by one or more of the other Wholly-Owned Subsidiaries, or both.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (A) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (B) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (C) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (D) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (E) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (F) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          (d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

25



--------------------------------------------------------------------------------



 



          (e) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Company
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.
     1.03 Accounting Principles.
          (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited annual consolidated financial statements of the
Company and its Subsidiaries dated December 31, 2009; provided, however, subject
to clause (b) below, that for purposes of all computations required to be made
with respect to compliance by the Company with Sections 8.14, 8.15, and 8.16 and
the definition of the term “Permitted Acquisition”, such terms and data shall
made in accordance with GAAP as in effect on the date of this Agreement, applied
in a manner consistent with those used in preparing the financial statements
referred to in Section 6.11(a)(x) and (y). Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Majority Lenders shall so request, the
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
          (c) References herein to “fiscal year” and “fiscal quarter” refer to
such fiscal periods of the Company.
     1.04 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of the L/C
Application or any other document, agreement and instrument entered into by the
Issuing Bank and the Company (or any Subsidiary) or in favor of the Issuing Bank
and relating to such Letter of Credit, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated

26



--------------------------------------------------------------------------------



 



amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
ARTICLE II
THE CREDITS
     2.01 Amounts and Terms of Commitments.
          (a) Each Lender severally agrees, on the terms and conditions set
forth herein, to make loans to the Company (the “Revolving Loans”) from time to
time on any Business Day during the period from the Closing Date to the
Revolving Termination Date, in an aggregate amount not to exceed at any time the
amount set forth on Schedule 2.01 for such Lender (such amount, as the same may
be reduced under Section 2.05 or as a result of one or more assignments under
Section 11.08, the Lender’s “Revolving Loan Commitment”); provided, however,
that, after giving effect to any Borrowing of Revolving Loans (exclusive of
Revolving Loans, Swing Line Loans and L/C Obligations which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans), the Effective Amount of all outstanding
Revolving Loans, Swing Line Loans and L/C Obligations, shall not at any time
exceed the aggregate Revolving Loan Commitment set forth on Schedule 2.01, as
such may be reduced under Section 2.05; and provided further, that the Effective
Amount of the Revolving Loans of any Lender plus the participation of such
Lender in the Effective Amount of all Swing Loan Loans and L/C Obligations shall
not at any time exceed such Lender’s Revolving Loan Commitment. Within the
limits of each Lender’s Revolving Loan Commitment, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.01(a),
prepay under Section 2.06 and reborrow under this Section 2.01(a).
          (b) Subject to the terms and conditions set forth herein, the Swing
Line Bank, in reliance upon the agreements of the other Lenders set forth in
Section 2.03(b), may, in its sole discretion make loans to the Company (the
“Swing Line Loans”) from time to time on any Business Day during the period from
the Closing Date to the Swing Line Termination Date in an aggregate principal
amount at any one time outstanding not to exceed $15,000,000 (the “Swing Line
Loan Maximum Amount”); provided, after giving effect to any Borrowing of Swing
Line Loans, the Effective Amount of all outstanding Swing Line Loans shall not
at any time exceed the Swing Line Loan Maximum Amount; provided, further, that
the Effective Amount of all outstanding Revolving Loans, Swing Line Loans and
L/C Obligations shall not at any time exceed the aggregate Revolving Loan
Commitment. Prior to the Swing Line Termination Date, the Company may use the
Swing Line Loan Maximum Amount by borrowing, prepaying the Swing Line Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. All Swing Line Loans shall bear interest at the Swing Line
Rate and shall not be entitled to be converted into Loans that bear interest at
any other rate.
     2.02 Loan Accounts.
          (a) The Loans made by each Lender and the Letters of Credit Issued by
the Issuing Bank shall be evidenced by one or more accounts or records
maintained by such Lender

27



--------------------------------------------------------------------------------



 



or Issuing Bank, as the case may be, in the ordinary course of business. The
accounts or records maintained by the Agent, the Issuing Bank and each Lender
shall be prima facie evidence of the amount of the Loans made by the Lenders to
the Company, and the Letters of Credit Issued for the account of the Company,
and the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Company hereunder to pay any amount owing with respect to the Loans or any
Letter of Credit.
          (b) Upon the request of any Lender made through the Agent, the Loans
made by such Lender may be evidenced by one or more Notes, instead of or in
addition to loan accounts. Each such Lender shall record on the schedules
annexed to its Note(s) the date, amount and maturity of each Loan made by it and
the amount of each payment of principal made by the Company with respect
thereto. Each such Lender is irrevocably authorized by the Company to make such
recordations on its Note(s) and each Lender’s record shall be deemed prima facie
correct; provided, however, that the failure of a Lender to make, or an error in
making, a notation thereon with respect to any Loan shall not limit or otherwise
affect the obligations of the Company hereunder or under any such Note to such
Lender.
     2.03 Procedure for Borrowing.
          (a) Revolving Loans. (i) Each Borrowing (other than a L/C Borrowing or
a Borrowing of Swing Line Loans) shall be made upon the Company’s irrevocable
written notice delivered to the Agent in the form of a Notice of Borrowing
(which notice must be received by the Agent prior to 10:00 a.m. (Chicago time)
(x) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Rate Loans; provided, however, that if the Company wishes to
request Eurodollar Rate Loans having an Interest Period other than seven days,
or one, two, three or six months, in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Agent not later
than 10:00 a.m. (Chicago time) four (4) Business Days prior to the requested
date of such Borrowing, whereupon the Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them and shall, not later than 10:00 a.m. (Chicago time)
three (3) Business Days before the requested date of such Borrowing, notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by all the Lenders, and (y) on the date of the
requested Borrowing Date, in the case of Base Rate Loans, specifying:
     (1) the amount of the Borrowing, which shall be in an aggregate minimum
amount of $500,000, or any multiple of $100,000 in excess thereof, in the case
of Base Rate Loans, and $1,000,000, or any multiple of $500,000 in excess
thereof, in the case of Eurodollar Rate Loans;
     (2) the requested Borrowing Date, which shall be a Business Day;
     (3) the Type of Loans comprising the Borrowing; and
     (4) the duration of the Interest Period applicable to such Eurodollar Rate
Loans included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Eurodollar Rate
Loans, such Interest Period shall be one month;

28



--------------------------------------------------------------------------------



 



provided, however, that with respect to the Borrowing to be made on the Closing
Date, the Notice of Borrowing shall be delivered to the Agent not later than
10:00 a.m. (Chicago time) on the Closing Date and such Borrowing will consist of
Base Rate Loans only except as provided in Section 2.04(g).
          (ii) The Agent will promptly notify each Lender of its receipt of any
Notice of Borrowing and of the amount of such Lender’s Pro Rata Share of that
Borrowing.
          (iii) Each Lender will make the amount of its Pro Rata Share of each
Borrowing available to the Agent for the account of the Company at the Agent’s
Payment Office by 12:00 noon (Chicago time) on the Borrowing Date requested by
the Company in funds immediately available to the Agent. The Agent shall make
available to the Company the proceeds of all such Loans received by the Agent
from Lenders, together with such additional amount, if any, as the Agent may
elect to make available to the Company in accordance with Section 2.13, by 2:00
p.m. (Chicago time) on such Borrowing Date at such office by crediting the
account of the Company on the books of Bank of America with the aggregate of the
amounts made available to the Agent by the Lenders and in like funds as received
by the Agent.
          (iv) After giving effect to any Borrowing, unless the Agent shall
otherwise consent, there may not be more than seven different Interest Periods
in effect.
          (b) Swing Line Loans. (i) Subject to Section 2.01(b), the Company may
borrow under the Swing Line Loan Maximum Amount on any Business Day until the
Swing Line Termination Date; provided that the Company shall give the Agent
irrevocable written notice (which notice must be received by the Agent prior to
12:00 noon (Chicago time)) and the Agent shall promptly deliver to the Company
and the Swing Line Bank a confirmation of such notice specifying the amount of
the requested Swing Line Loan, which shall be in a minimum amount of $100,000 or
a whole multiple of $100,000 in excess thereof. The proceeds of the Swing Line
Loan will be made available by the Swing Line Bank to the Company in immediately
available funds at the office of the Swing Line Bank by 2:00 p.m. (Chicago time)
on the date of such notice. The Company may at any time and from time to time,
prepay the Swing Line Loans, in whole or in part, without premium or penalty, by
notifying the Agent prior to 12:00 noon (Chicago time) on any Business Day of
the date and amount of prepayment. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.
Partial prepayments shall be in an aggregate principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof.
          (ii) The Agent, acting upon the demand of the Swing Line Bank, at any
time in the Swing Line Bank’s sole and absolute discretion, shall on behalf of
the Company (which hereby irrevocably directs the Agent to so act on its behalf)
notify each Lender (including the Swing Line Bank) to make a Revolving Loan to
the Company in a principal amount equal to such Lender’s Pro Rata Share of the
amount of such Swing Line Loan, unless any Lender or Lenders shall be obligated,
pursuant to Section 2.01(a), to make funds available to the Agent on the date
such notice is given in an aggregate amount equal to or in excess of such Swing
Line Loan, in which case such funds shall be applied by the Agent first to repay
such Swing Line Loan and any remaining funds shall be made available to the
Company in accordance with Section 2.01(a); provided, however, that such notice
shall be deemed to have automatically been

29



--------------------------------------------------------------------------------



 



given upon the occurrence of an Event of Default under Section 9.01(f) or (g).
Upon notice from the Agent, following any demand by the Swing Line Bank each
Lender (other than the Swing Line Bank) will immediately transfer to the Agent,
for transfer to the Swing Line Bank, in immediately available funds, an amount
equal to such Lender’s Pro Rata Share of the amount of such Swing Line Loan so
repaid. Each Lender’s obligation to transfer the amount of such Revolving Loan
to the Agent shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swing Line Bank, (ii) the occurrence or continuance of a
Default or an Event of Default or the termination of the Revolving Loan
Commitment, (iii) any adverse change in the condition (financial or otherwise)
of the Company or any other Person, (iv) any breach of this Agreement by the
Company or any other Person or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
          (iii) Notwithstanding anything herein to the contrary, the Swing Line
Bank (i) shall not be obligated to make any Swing Line Loan if the conditions
set forth in Article V have not been satisfied and (ii) shall not make any
requested Swing Line Loan if, prior to 1:00 p.m. (Chicago time) on the date of
such requested Swing Line Loan, it has received a written notice from the Agent
or any Lender directing it not to make further Swing Line Loans because one or
more of the conditions specified in Article V are not then satisfied.
          (iv) If prior to the making of a Loan required to be made by
Section 2.03(b)(ii) an Event of Default described in Section 9.01(f) or 9.01(g)
shall have occurred and be continuing with respect to the Company, each Lender
will, on the date such Loan was to have been made pursuant to the notice
described in Section 2.03(b)(ii), purchase an undivided participating interest
in the outstanding Swing Line Loans in an amount equal to its Pro Rata Share of
the aggregate principal amount of Swing Line Loans then outstanding. Each Lender
will immediately transfer to the Agent for the benefit of the Swing Line Bank,
in immediately available funds, the amount of its participation.
          (v) Whenever, at any time after a Lender has purchased a participating
interest in a Swing Line Loan, the Swing Line Bank receives any payment on
account thereof, the Swing Line Bank will distribute to the Agent for delivery
to each Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded);
provided, however, that in the event that such payment received by the Swing
Line Bank is required to be returned, such Lender will return to the Agent for
delivery to the Swing Line Bank any portion thereof previously distributed by
the Swing Line Bank to it.
          (vi) Each Lender’s obligation to make the Loans referred to in
Section 2.03(b)(ii) and to purchase participating interests pursuant to
Section 2.03(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against the Swing Line Bank, the Company or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of the Company, (iv) any breach of this Agreement or any other Loan
Document by the Company, any Subsidiary or any other

30



--------------------------------------------------------------------------------



 



Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
     2.04 Conversion and Continuation Elections.
          (a) The Company may, upon irrevocable written notice to the Agent in
accordance with the provisions of this Section 2.04:
          (i) elect, as of any Business Day, in the case of Base Rate Loans
(other than Swing Line Loans), or as of the last day of the applicable Interest
Period, in the case of Eurodollar Rate Loans, to convert any such Loans (or any
part thereof in an aggregate minimum amount of $500,000, or any multiple of
$100,000 in excess thereof, in the case of Base Rate Loans, and $1,000,000, or
any multiple of $500,000 in excess thereof, in the case of Eurodollar Rate
Loans) into Loans of any other Type; or
          (ii) elect as of the last day of the applicable Interest Period, to
continue any Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $1,000,000, or that is in an integral
multiple of $500,000 in excess thereof);
provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Company to continue such Loans as, and convert such Loans into,
Eurodollar Rate Loans shall terminate.
          (b) The Company shall deliver a Notice of Conversion/Continuation to
be received by the Agent not later than 10:00 a.m. (Chicago time) at least
(i) three (3) Business Days in advance of the Conversion/Continuation Date, if
the Loans are to be converted into or continued as Eurodollar Rate Loans;
provided, however, that if the Company wishes to request Eurodollar Rate Loans
having an Interest Period other than seven days, or one, two, three or six
months, in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Agent not later than 10:00 a.m.
(Chicago time) four (4) Business Days prior to the requested
Conversion/Continuation Date, whereupon the Agent shall give prompt notice to
the Lenders of such request and determine whether the requested Interest Period
is acceptable to all of them and shall, not later than 10:00 a.m. (Chicago time)
three (3) Business Days before the requested Conversion/Continuation Date,
notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders, and (ii) on
the date of the Conversion/Continuation Date, if the Loans are to be converted
into Base Rate Loans, specifying:
          (i) the proposed Conversion/Continuation Date;
          (ii) the aggregate amount of Loans to be converted or continued;
          (iii) the Type of Loans resulting from the proposed conversion or
continuation; and

31



--------------------------------------------------------------------------------



 



          (iv) other than in the case of conversions into Base Rate Loans, the
duration of the requested Interest Period.
          (c) If upon the expiration of any Interest Period applicable to
Eurodollar Rate Loans, the Company has failed to submit or complete a notice in
accordance with Section 2.04(b), the Company shall be deemed to have elected to
convert such Eurodollar Rate Loans into a one month Eurodollar Rate Loan,
provided, however, if any Default or Event of Default then exits, the Company
shall be deemed to have elected to convert such Eurodollar Rate Loans into a
Base Rate Loan.
          (d) The Agent will promptly notify each Lender of its receipt of a
Notice of Conversion/Continuation, or, if no timely notice is provided by the
Company, the Agent will promptly notify each Lender of the details of any
automatic continuation or conversion. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Loans, with respect to which the notice was given, held by each Lender.
          (e) Unless the Majority Lenders otherwise consent, during the
existence of a Default or Event of Default, the Company may not elect to have a
Loan converted into or continued as an Eurodollar Rate Loan.
          (f) After giving effect to any conversion or continuation of
Eurodollar Rate Loans, unless the Agent shall otherwise consent, there may not
be more than ten (10) different Interest Periods in effect.
          (g) Notwithstanding anything herein to the contrary, the initial Loans
made on the Closing Date shall be of the same Type, shall have the same
remaining Interest Period, and shall have the same Eurodollar Rate, in each case
as in effect with respect to the outstanding “Eurodollar Rate Loans,” if any,
that exist under the Existing Credit Agreement as of the Closing Date.
     2.05 Termination or Reduction of Commitments.
          (a) The Company may, upon not less than three (3) Business Days’ prior
written notice to the Agent, terminate the Commitments, or permanently reduce
the Commitments by an aggregate minimum amount of $1,000,000 or any multiple of
$1,000,000 in excess thereof; unless, after giving effect thereto and to any
prepayments of Revolving Loans made on the effective date thereof, (i) the
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the amount of the Commitments then in effect, (ii) the Effective
Amount of all Swing Line Loans then outstanding would exceed the Swing Line Loan
Maximum Amount or (iii) the Effective Amount of all L/C Obligations would exceed
the L/C Commitment. If and to the extent specified by the Company in the notice
to the Agent, some or all of the reduction in the Commitments shall be applied
to reduce the L/C Commitment. Once reduced in accordance with this Section, the
Commitments may not be increased. Any reduction of the Commitments shall be
applied to each Lender according to its Pro Rata Share. All accrued Commitment
Fees and letter of credit fees to, but not including, the effective date of any
reduction or termination of the Commitments shall be paid on the effective date
of such reduction or termination.

32



--------------------------------------------------------------------------------



 



          (b) If at any time, and from time to time, the stated principal amount
of the Private Placement Debt shall exceed $75,000,000, the Revolving Loan
Commitment of each Lender shall immediately thereupon be decreased in an amount
equal to such Lender’s Pro Rata Share of such excess. All accrued Commitment
Fees and letter of credit fees to, but not including, the effective date of any
reduction or termination of the Commitments shall be paid on the effective date
of such reduction or termination.
     2.06 Optional Prepayments. Subject to Section 4.04, the Company may, at any
time or from time to time, upon irrevocable notice to the Agent by 10:00 a.m.
(Chicago time), prepay Loans ratably among the Lenders in whole or in part
without penalty, in minimum amounts of $500,000, or any multiple of $100,000 in
excess thereof, in the case of Base Rate Loans, and $500,000, or any multiple of
$500,000 in excess thereof, in the case of Eurodollar Rate Loans; provided that
if due to a Defaulting Lender’s failure to fund any requested Borrowing, Loans
are made not in accordance with the Lenders’ respective Pro Rata Shares (each
such Loan, a “Non-Ratable Loan”) then such prepayment shall be applied first to
Non-Ratable Loans then in the order that the Company may specify. Such notice of
prepayment shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid. The Agent will promptly notify each Lender of its
receipt of any such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to each
such date on the amount prepaid and any amounts required pursuant to
Section 4.04.
     2.07 Mandatory Prepayments of Loans.
          (a) The Company shall promptly, but in any event within two
(2) Business Days, prepay the outstanding principal amount of the Revolving
Loans or Swing Line Loans on any date on which the aggregate outstanding
principal amount of such Loans together with the Effective Amount of the L/C
Obligations (after giving effect to any other repayments or prepayments on such
day) exceeds the aggregate Revolving Loan Commitment, including, without
limitation, due to a reduction of the Revolving Loan Commitment pursuant to
Section 2.05(b), in the amount of such excess, or if any such excess remains
after a prepayment in full hereunder of all outstanding Loans, the Company shall
Cash Collateralize the outstanding Letters of Credit to the extent of such
remaining excess.
          (b) If on any date the Effective Amount of L/C Obligations exceeds the
L/C Commitment, the Company shall Cash Collateralize on such date the
outstanding Letters of Credit in an amount equal to the excess of the maximum
amount then available to be drawn under the Letters of Credit over the aggregate
L/C Commitment.
          (c) General. Any prepayments pursuant to this Section 2.07 shall be
applied first to any Base Rate Loans then outstanding and then to Eurodollar
Rate Loans with the shortest Interest Periods remaining; provided that if due to
a Defaulting Lender’s failure to fund any requested Borrowing, there are
Non-Ratable Loans outstanding at the time of any prepayment, such prepayment
shall be applied first to Non-Ratable Loans and then in accordance with the
foregoing order. The Company shall pay, together with each prepayment under this

33



--------------------------------------------------------------------------------



 



Section 2.07, accrued interest on the amount prepaid and any amounts required
pursuant to Section 4.04.
     2.08 Repayment.
          (a) Revolving Loans. The Company shall repay to the Lenders on the
Revolving Termination Date the aggregate principal amount of Revolving Loans
outstanding on such date.
          (b) Swing Line Loans. The Company shall repay to the Swing Line Bank
on the Swing Line Termination Date the aggregate principal amount of Swing Line
Loans outstanding on such date.
     2.09 Interest.
          (a) Each Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to either the Eurodollar Rate or the Base Rate, as the case
may be, plus the Applicable Margin (and subject to the Company’s right to
convert to other Types of Loans under Section 2.04). Swing Line Loans shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a rate per annum equal to the Swing Line Rate.
          (b) Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of Loans
under Section 2.06 or 2.07 for the portion of the Loans so prepaid and upon
payment (including prepayment) in full thereof and, during the existence of any
Event of Default, interest shall be paid on demand of the Agent at the request
or with the consent of the Majority Lenders.
          (c) Notwithstanding Section 2.09(a), while any Event of Default exists
or after acceleration, the Company shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the principal
amount of all outstanding Obligations, at a rate per annum which is determined
by adding 2% per annum to the Applicable Margin then in effect for such Loans;
and in the case of Obligations not subject to an Applicable Margin, at a rate
per annum equal to the Base Rate plus 2%; provided, however, that, on and after
the expiration of any Interest Period applicable to any Eurodollar Rate Loan
outstanding on the date of occurrence of such Event of Default or acceleration,
the principal amount of such Loan shall, during the continuation of such Event
of Default or after acceleration, bear interest at a rate per annum equal to the
Base Rate plus 2% (the “Default Rate”).
          (d) Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the Highest Lawful Rate. If the Agent or any Lender shall receive
interest in an amount that exceeds the Highest Lawful Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Highest Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or

34



--------------------------------------------------------------------------------



 



unequal parts the total amount of interest throughout the actual term of the
Obligations hereunder.
     2.10 Fees.
          (a) Agency Fees. The Company shall pay the fees to the Agent for the
Agent’s own account, as required by the letter agreement (“Fee Letter”) among
the Company, the Arranger and the Agent, dated May 3, 2010.
          (b) Commitment Fees. The Company shall pay to the Agent for the
account of each Lender a commitment fee (“Commitment Fee”) on the average daily
unused portion of such Lender’s Revolving Loan Commitment, computed on a
quarterly basis in arrears on the last Business Day of each calendar quarter
based upon the daily utilization for that quarter as calculated by the Agent, at
the Applicable Margin per annum. For purposes of calculating utilization under
this Section, the Revolving Loan Commitment shall be deemed used to the extent
of the Effective Amount of Revolving Loans then outstanding, plus the Effective
Amount of L/C Obligations then outstanding but excluding for the purposes of
calculating utilization under this Section the Effective Amount of Swing Line
Loans. Such commitment fee shall accrue from the Closing Date to the Revolving
Termination Date and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December through the Revolving
Termination Date, with the final payment to be made on the Revolving Termination
Date; provided that, in connection with any reduction or termination of
Revolving Loan Commitment under Section 2.05, the accrued commitment fee
calculated for the period ending on such date shall also be paid on the date of
such reduction or termination, with the following quarterly payment being
calculated on the basis of the period from such reduction or termination date to
such quarterly payment date. The commitment fees provided in this Section shall
accrue at all times after the above-mentioned commencement date, including at
any time during which one or more conditions in Article V are not met.
     2.11 Computation of Fees and Interest.
          (a) All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “reference rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year). Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof to the last day thereof.
          (b) Each determination of an interest rate by the Agent shall be
conclusive and binding on the Company and the Lenders and shall be prima facie
evidence of such interest rate. The Agent will, at the request of the Company or
any Lender, deliver to the Company or the Lender, as the case may be, a
statement showing the quotations used by the Agent in determining any interest
rate and the resulting interest rate.
          (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that

35



--------------------------------------------------------------------------------



 



(i) the Total Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Agent for the account
of the Lenders, promptly on demand by the Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company under
the Bankruptcy Code, automatically and without further action by the Agent, any
Lender or the Issuing Bank), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Agent, any Lender or the Issuing Bank, as the case may be,
under Section 2.09(c) or 3.03(c) or under Article IX. The Company’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
     2.12 Payments by the Company.
          (a) All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Company shall
be made to the Agent for the account of the Lenders at the Agent’s Payment
Office, and shall be made in dollars and in immediately available funds,
(i) solely for the purpose of calculating the accrual of interest on the
outstanding Obligations, no later than 12:00 Noon (Chicago time) on the date
specified herein and (ii) for all other purposes, no later than 5:00 PM (Chicago
time) on the date specified herein. The Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as expressly provided
herein) of such payment in like funds as received. Any payment received by the
Agent later than the time specified herein shall be deemed to have been received
on the following Business Day and any applicable interest or fees shall continue
to accrue for the day actually received.
          (b) Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.
          (c) Unless the Agent receives notice from the Company prior to the
date on which any payment is due to the Lenders that the Company will not make
such payment in full as and when required, the Agent may assume that the Company
has made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Company has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Rate for each day from the date such amount is distributed to such
Lender until the date repaid.
     2.13 Payments by the Lenders to the Agent.
          (a) Unless the Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of
any Borrowing of

36



--------------------------------------------------------------------------------



 



Base Rate Loans, prior to 11:00 a.m. (Chicago time) on the date of such
Borrowing) that such Lender will not make available as and when required
hereunder to the Agent for the account of the Company the amount of that
Lender’s Pro Rata Share of the Borrowing, the Agent may assume that each Lender
has made such amount available to the Agent in immediately available funds on
the Borrowing Date (and, in the case of a Borrowing of Base Rate Loans, that
each Lender has made such amount at the time required by Section 2.03) and the
Agent may (but shall not be so required), in reliance upon such assumption, make
available to the Company on such date a corresponding amount. If and to the
extent any Lender shall not have made its full amount available to the Agent in
immediately available funds and the Agent in such circumstances has made
available to the Company such amount, such Lender and the Company severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Agent, at (A) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Agent
in connection with the foregoing, and (B) in the case of a payment to be made by
the Company, the interest rate applicable to Base Rate Loans. If the Company and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period. If the Company makes any payment
to the Agent in respect of any Lender’s unfunded share of a Borrowing, the
amount of such Lender’s Loan included in such Borrowing shall be reduced by the
amount paid to the Company. If such Lender pays its share of the applicable
Borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing and, if the Company has made any payment in
respect of such Lender’s share under this Section, the Agent shall forward such
amounts to the Company. Any payment by the Company shall be without prejudice to
any claim the Company may have against a Lender that shall have failed to make
such payment to the Agent
          (b) The obligations of the Lenders hereunder to make Revolving Loans,
to fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.07 are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.07 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, except as
otherwise provided herein, no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.07.
     2.14 Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder), such Lender shall immediately (a) notify the Agent of
such fact, and (b) purchase from the other Lenders such participations in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment pro rata with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid

37



--------------------------------------------------------------------------------



 



therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Company in the amount of
such participation. The Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.
2.15 Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of the Agent or
the Issuing Bank (i) if the Issuing Bank has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Agent, the Issuing Bank or the Swing Line Bank, the
Company shall deliver to the Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing (or interest bearing if the Agent so agrees)
deposit accounts at Bank of America. The Company, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Agent, for the benefit of the Agent, the Issuing Bank and the Lenders (including
the Swing Line Bank), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(c). If at any time the Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Company or the relevant Defaulting Lender will, promptly upon
demand by the Agent, pay or provide to the Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.07, 2.16, 3.01or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the

38



--------------------------------------------------------------------------------



 



elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.08(f))) or (ii) the Agent’s good faith determination that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of the Company shall not be released during the
continuance of a Default or Event of Default, and (y) the Person providing Cash
Collateral and the Issuing Bank or Swing Line Bank, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
     2.16 Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 11.10), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or Swing Line Bank hereunder; third, if so determined by the
Agent or requested by the Issuing Bank or Swing Line Bank, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or Swing
Line Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Bank or Swing Line Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were

39



--------------------------------------------------------------------------------



 



satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
          (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.10(b) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 3.08.
          (iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03(b), 3.02 and 3.03, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding principal amount of the Loans of that Lender.
          (b) Defaulting Lender Cure. If the Company, the Agent, Swing Line Bank
and the Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Shares (without giving effect to Section 2.16(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
          (c) With respect to any Cash Collateral provided by the Company in
connection with a Swing Line Loan or Letter of Credit due to the existence of a
Defaulting Lender, the relevant Defaulting Lender shall pay to the Company the
amount of the Company’s

40



--------------------------------------------------------------------------------



 



“negative carry” with respect to such Cash Collateral which the parties hereto
agree shall be equal to interest accruing at a rate equal to the Base Rate plus
the Applicable Margin on the amount of such Cash Collateral during the period it
was provided to the Swing Line Bank or Issuing Bank, as applicable, less any
interest income earned on such Cash Collateral.
ARTICLE III
THE LETTERS OF CREDIT
     3.01 The Letter of Credit Subfacility.
          (a) On the terms and conditions set forth herein (i) the Issuing Bank
agrees, in reliance upon the agreements of the Lenders set forth in this
Article III, (A) from time to time on any Business Day during the period from
the Closing Date to the Revolving Termination Date to Issue Letters of Credit
for the account of the Company or any Subsidiary of the Company, and to amend or
renew Letters of Credit previously Issued by it, in accordance with
Sections 3.02(c) and (d), and (B) to honor drafts under the Letters of Credit;
and (ii) the Lenders severally agree to participate in Letters of Credit Issued
for the account of the Company; provided, that the Issuing Bank shall not be
obligated to Issue, and no Lender shall be obligated to participate in, any
Letter of Credit if as of the date of Issuance of such Letter of Credit (the
“Issuance Date”) (1) the Effective Amount of all L/C Obligations and Swing Line
Loans plus the Effective Amount of all Revolving Loans exceeds the aggregate
Revolving Loan Commitment, (2) the participation of any Lender in the Effective
Amount of all L/C Obligations and Swing Line Loans plus the Effective Amount of
the Revolving Loans of such Lender exceeds such Lender’s Revolving Loan
Commitment or (3) the Effective Amount of L/C Obligations exceeds the L/C
Commitment. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company’s ability to obtain Letters of Credit shall be
fully revolving, and, accordingly, the Company may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit which have expired or
which have been drawn upon and reimbursed.
          (b) The Issuing Bank shall not Issue any Letter of Credit if:
          (i) subject to Section 3.02(c), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance, unless the Required Lenders approved such expiry date; or
          (ii) the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
          (c) The Issuing Bank is under no obligation to Issue any Letter of
Credit if:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from Issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of

41



--------------------------------------------------------------------------------



 



Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it;
          (ii) the Issuing Bank has received written notice from any Lender, the
Agent or the Company, on or prior to the Business Day prior to the requested
date of Issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Article V is not then satisfied;
          (iii) any requested Letter of Credit is not otherwise in form and
substance reasonably acceptable to the Issuing Bank, or the Issuance of a Letter
of Credit shall violate one or more policies of the Issuing Bank applicable to
letters of credit generally;
          (iv) such Letter of Credit is in a face amount less than $25,000,
unless such lesser amount is approved by the Agent and the Issuing Bank, or is
to be denominated in a currency other than Dollars; or
          (v) any Lender is at that time a Defaulting Lender, unless the Issuing
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Company or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
Issued or that Letter of Credit and all other L/C Obligations as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
     3.02 Issuance, Amendment and Renewal of Letters of Credit.
          (a) Each Letter of Credit shall be Issued or amended, as the case may
be, upon the request of the Company delivered to the Issuing Bank (with a copy
to the Agent) in the form of an L/C Application or an L/C Amendment Application,
as applicable, appropriately completed and signed by a Responsible Officer of
the Company. Such L/C Application or L/C Amendment Application must be received
by the Issuing Bank and the Agent not later than 10:00 a.m. (Chicago time) at
least two (2) Business Days (or such later date and time as the Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed Issuance date or date of amendment, as the case may be. In the
case of a request for an initial Issuance of a Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the Issuing Bank:
(A) the proposed Issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Issuing Bank may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such L/C Amendment
Application shall specify in form and detail satisfactory to the Issuing Bank
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the

42



--------------------------------------------------------------------------------



 



proposed amendment; and (D) such other matters as the Issuing Bank may require.
Additionally, the Company shall furnish to the Issuing Bank and the Agent such
other documents and information pertaining to such requested Letter of Credit
Issuance or amendment, including any Issuer Documents, as the Issuing Bank or
the Agent may require.
          (b) Promptly after receipt of any L/C Application or L/C Amendment
Application, the Issuing Bank will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy thereof from the Company and, if
not, the Issuing Bank will provide the Agent with a copy thereof. Unless the
Issuing Bank has received written notice from any Lender, the Agent or the
Company, at least one (1) Business Day prior to the requested date of Issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
Issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
Issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
          (c) If the Company so requests in any applicable L/C Application or
L/C Amendment Application, the Issuing Bank may, in its sole discretion, agree
to Issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Company shall not be required to make a
specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.01(b) or (c) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the Agent that
the Majority Lenders have elected not to permit such extension or (2) from the
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.
          (d) The Issuing Bank may, at its election (or as required by the Agent
at the direction of the Majority Lenders), deliver any notices of termination or
other communications to any Letter of Credit beneficiary or transferee, and take
any other action as necessary or appropriate, at any time and from time to time,
in order to cause the expiry date of such Letter of Credit to be a date not
later than the Revolving Termination Date.

43



--------------------------------------------------------------------------------



 



          (e) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
          (f) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Company and
the Agent a true and complete copy of such Letter of Credit or amendment.
     3.03 Drawings and Reimbursements.
          (a) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Company and the Agent thereof. Not later than 10:00 a.m. (Chicago time) on
the date of any payment by the Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), the Company shall reimburse the Issuing Bank through the
Agent in an amount equal to the amount of such drawing. If the Company fails to
so reimburse the Issuing Bank by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the Company shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.02. Any notice given by the Issuing Bank or the Agent pursuant to
this Section 3.03(a) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
          (b) Each Lender shall upon any notice pursuant to Section 3.03(a) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the Issuing Bank at the Agent’s Payment Office in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
12:00 noon (Chicago time) on the Business Day specified in such notice by the
Agent, whereupon, subject to the provisions of Section 3.03(c), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Agent shall remit the funds so received to the
Issuing Bank.
          (c) With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason or Cash Collateralized,
the Company shall be deemed to have incurred from the Issuing Bank an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced or
Cash Collateralized, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Lender’s payment to the Agent for the account of the Issuing Bank
pursuant to Section 3.03(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Article III.
          (d) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 3.03 to reimburse the Issuing Bank for any amount drawn under any Letter
of Credit, interest in

44



--------------------------------------------------------------------------------



 



respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of the Issuing Bank.
          (e) Each Lender’s obligation to make Loans or L/C Advances to
reimburse the Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 3.03, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Bank, the Company or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 3.03 is subject to the conditions set forth in Section 5.02. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.
          (f) If any Lender fails to make available to the Agent for the account
of the Issuing Bank any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 3.03 by the time specified in
Section 3.03(b), then, without limiting the other provisions of this Agreement,
the Issuing Bank shall be entitled to recover from such Lender (acting through
the Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the Issuing Bank submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.
     3.04 Repayment of Participations.
          (a) At any time after the Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 3.03, if the Agent receives
for the account of the Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the Agent),
the Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Agent.
          (b) If any payment received by the Agent for the account of the
Issuing Bank pursuant to Section 3.03(a) is required to be returned under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Lender
shall pay to the Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds

45



--------------------------------------------------------------------------------



 



Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     3.05 Role of the Issuing Bank. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Agent, any of their respective Affiliates, any of their or their respective
Affiliates’ respective partners, directors, officers, employees, agents,
trustees and advisers, nor any correspondent, participant or assignee of the
Issuing Bank, shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Bank, the Agent, any of their
respective Affiliates, any of their or their respective Affiliates’ respective
partners, directors, officers, employees, agents, trustees and advisers, nor any
correspondent, participant or assignee of the Issuing Bank, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 3.07; provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the Issuing Bank, and the
Issuing Bank may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the Issuing
Bank’s willful misconduct or gross negligence or the Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
     3.06 Obligations Absolute. The obligation of the Company to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any

46



--------------------------------------------------------------------------------



 



transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any Insolvency Proceeding; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the Issuing Bank. The Company shall be conclusively
deemed to have waived any such claim against the Issuing Bank and its
correspondents unless such notice is given as aforesaid.
     3.07 Letter of Credit Fees.
          (a) The Company shall pay to the Agent for the account of each of the
Lenders a letter of credit fee with respect to the Letters of Credit equal to
the Applicable Margin per annum of the average daily maximum amount available to
be drawn of the outstanding Letters of Credit, computed on a quarterly basis in
arrears on the last Business Day of each March, June, September and December
based upon Letters of Credit outstanding for that quarter as calculated by the
Agent. Such letter of credit fees shall be due and payable quarterly in arrears
on the last Business Day of each calendar quarter during which Letters of Credit
are outstanding, commencing on the first such quarterly date to occur after the
Closing Date, through the Letter of Credit Expiration Date (or such later date
upon which the outstanding Letters of Credit shall expire), with the final
payment to be made on the Letter of Credit Expiration Date (or such later
expiration date) and thereafter shall be payable on demand.
          (b) The Company shall pay to the Issuing Bank a letter of credit
fronting fee for each Letter of Credit Issued by the Issuing Bank equal to
0.125% per annum of the face amount (or increased face amount, as the case may
be) of such Letter of Credit. Such Letter of Credit fronting fee shall be due
and payable quarterly in arrears on the last Business Day of each

47



--------------------------------------------------------------------------------



 



calendar quarter during which such Letter of Credit is outstanding, commencing
on the first such quarterly date to occur after such Letter of Credit is Issued,
through the Letter of Credit Expiration Date (or such later date upon which such
Letter of Credit shall expire), with the final payment to be made on the Letter
of Credit Expiration Date (or such later expiration date) and thereafter shall
be payable on demand.
          (c) The Company shall pay to the Issuing Bank from time to time on
demand the normal issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect.
     3.08 Uniform Customs and Practice. Unless otherwise expressly agreed by the
Issuing Bank and the Company when a Letter of Credit is Issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of Issuance) shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
Issuance shall apply to each commercial Letter of Credit.
     3.09 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit Issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the Issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.
     3.10 Outstanding Letters of Credit. The Existing Letters of Credit set
forth on Schedule 1.01 were issued prior to the Closing Date pursuant to the
Existing Credit Agreement and will remain outstanding as of the Closing Date.
The Company, the Issuing Bank and each of the Lenders hereby agree with respect
to the Existing Letters of Credit that each such Existing Letter of Credit, for
all purposes under this Agreement, shall be deemed to be Letters of Credit
governed by the terms and conditions of this Agreement. Each Lender further
agrees to participate in each such Existing Letter of Credit in an amount equal
to its Pro Rata Share of the stated amount of such Existing Letter of Credit.
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Company hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Company shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions

48



--------------------------------------------------------------------------------



 



applicable to additional sums payable under this Section) the Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Company shall make such
deductions and (iii) the Company shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Company. Without limiting the
provisions of subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Company. The Company shall indemnify the
Agent, each Lender and the Issuing Bank, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender or the
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or the Issuing Bank
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
          (e) Status of Lenders; Tax Documentation. (i) Each Lender shall
deliver to the Company and to the Agent, at the time or times prescribed by
applicable law or reasonably requested by the Company or the Agent, such
properly completed and executed documentation prescribed by applicable law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Company pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Company is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the Agent
executed originals of IRS Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Agent as will enable the Company

49



--------------------------------------------------------------------------------



 



or the Agent, as the case may be, to determine whether or not such Lender is
subject to backup withholding or information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Company or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:
          (i) executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
          (ii) executed originals of IRS Form W-8ECI,
          (iii) executed originals of IRS Form W-8IMY and all required
supporting documentation,
          (iv) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN, and
          (v) executed originals any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Company to determine the
withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Company and the Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Company or
the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
          (f) Treatment of Certain Refunds. If the Agent, any Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
the Company or with respect to which the Company has paid additional amounts
pursuant to this Section, it shall pay to the Company an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent, such Lender or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the

50



--------------------------------------------------------------------------------



 



relevant Governmental Authority with respect to such refund), provided that the
Company, upon the request of the Agent, such Lender or the Issuing Bank, agrees
to repay the amount paid over to the Company (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or the Issuing Bank in the event the Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Agent, any Lender or the
Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Company or any other
Person.
     4.02 Illegality.
          (a) If any Lender determines that the introduction of any Requirement
of Law or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans or, if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, to make Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until such Lender notifies the Agent and the Company that the
circumstances giving rise to such determination no longer exist.
          (b) Upon receipt of a notice from any Lender in accordance with the
foregoing clause (a), the Company shall, upon demand from such Lender (with a
copy to the Agent), prepay or, if applicable, convert all Eurodollar Rate Loans
of such Lender and Base Rate Loans as to which the interest rate is determined
with reference to the Eurodollar Rate to Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurodollar Rate, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans or Base
Rate Loan. Notwithstanding the foregoing and despite the illegality for such a
Lender to make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate,
that Lender shall remain committed to make Base Rate Loans and shall be entitled
to recover interest with reference to the Base Rate. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted and amounts required under Section 4.04.
          (c) If the obligation of any Lender to make or maintain Eurodollar
Rate Loans has been so terminated or suspended, the Company may elect, by giving
notice to the Lender through the Agent that all Loans which would otherwise be
made by the Lender as Eurodollar Rate Loans shall be instead Base Rate Loans.

51



--------------------------------------------------------------------------------



 



          (d) Before giving any notice to the Agent under this Section, the
affected Lender shall designate a different Lending Office with respect to its
Eurodollar Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.
     4.03 Increased Costs and Reduction of Return.
          (a) If any Lender determines that, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation after the
date of this Agreement or (ii) the compliance by that Lender with any guideline
or request after the date of this Agreement from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurodollar Rate Loans (except for any such reserve
requirement reflected in the Eurodollar Reserve Percentage), or participating in
Letters of Credit, or, in the case of the Issuing Bank, any increase in the cost
to the Issuing Bank of agreeing to Issue, Issuing or maintaining any Letter of
Credit or of agreeing to make or making, funding or maintaining any unpaid
drawing under any Letter of Credit, then the Company shall be liable for, and
shall from time to time, upon demand (with a copy of such demand to be sent to
the Agent), pay to the Agent for the account of such Lender, additional amounts
as are sufficient to compensate such Lender for such increased costs.
          (b) If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation after the date of this Agreement, (ii) any
change in any Capital Adequacy Regulation after the date of this Agreement,
(iii) any change after the date of this Agreement in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by the Lender (or its Lending Office) or any
corporation controlling the Lender with any Capital Adequacy Regulation, affects
or would affect the amount of capital required or expected to be maintained by
the Lender or any corporation controlling the Lender and (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and such Lender’s desired return on capital) determines that
the amount of such capital is increased as a consequence of its Commitment,
loans, credits or obligations under this Agreement, then, upon demand of such
Lender to the Company through the Agent, the Company shall pay to the Lender,
from time to time as specified by the Lender, additional amounts sufficient to
compensate the Lender for such increase.
     4.04 Funding Losses. The Company shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:
          (i) the failure of the Company to make on a timely basis any payment
of principal of any Eurodollar Rate Loan;
          (ii) the failure of the Company to borrow a Loan, continue a
Eurodollar Rate Loan or convert a Loan into a Eurodollar Rate Loan after the
Company has given (or is deemed to have given) a Notice of Borrowing or a Notice
of Conversion/Continuation;

52



--------------------------------------------------------------------------------



 



          (iii) the failure of the Company to make any prepayment in accordance
with any notice delivered under Section 2.06;
          (iv) the prepayment (including pursuant to Section 2.07) or other
payment (including after acceleration thereof) of an Eurodollar Rate Loan on a
day that is not the last day of the relevant Interest Period;
          (v) the automatic conversion under Section 2.04 of any Eurodollar Rate
Loan to a Base Rate Loan on a day that is not the last day of the relevant
Interest Period;
          (vi) the provisions of Section 2.04(g); or
          (vii) the assignment of any Eurodollar Rate Loan on a day that is not
the last day of the relevant Interest Period as a result of a request by the
Company pursuant to Section 4.08,
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Company to the Lenders under this
Section and under Section 4.03(a), each Eurodollar Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Eurodollar Rate for such
Eurodollar Rate Loan by a matching deposit or other borrowing in the interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan is in fact so funded.
     4.05 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with a Base Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Agent will promptly so notify the Company and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Agent (upon the instruction of the Majority Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
     4.06 Certificates of Lenders. Any Lender claiming reimbursement or
compensation under this Article IV shall deliver to the Company (with a copy to
the Agent) a certificate setting forth in reasonable detail the amount payable
to the Lender hereunder and such certificate shall be conclusive and binding on
the Company in the absence of manifest error. Notwithstanding anything to the
contrary contained in this Agreement, no amounts shall be payable by the Company
pursuant to Sections 4.03 or 4.04 with respect to any period commencing more
than

53



--------------------------------------------------------------------------------



 



one hundred eighty (180) days before the delivery of the certificate
contemplated by this Section 4.06 unless such amounts are claimed as a result of
the retroactive effect of any newly enacted or adopted law, rule or regulation
and such certificate is delivered within 180 days after such enactment or
adoption.
     4.07 Survival. The agreements and obligations of the Company in this
Article IV shall survive the payment of all other Obligations.
     4.08 Replacement of Lenders. Upon any Lender’s making a claim for
compensation under Section 4.01 or 4.03, if the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.01 or if any Lender is a Defaulting Lender, the
Company may replace such Lender in accordance with this Section. The Company
may, at its sole expense and effort, upon notice to such Lender and the Agent,
replace such Lender by causing such Lender to assign its Revolving Loan
Commitment (with the assignment fee to be paid by the Company in such instance)
pursuant to Section 11.08(a) to one or more other Lenders or Eligible Assignees
procured by the Company; provided, however, that if the Company elects to
exercise such right with respect to any Lender making a claim for compensation
or payments under Section 4.01 or 4.03, the replacement of such Lender will
result in a reduction in such compensation or payments thereafter. The Lender
shall have received payment in full all principal, interest, fees and other
amounts owing to such Lender through the date of replacement (including any
amounts payable pursuant to Sections 4.01, 4.03 and 4.04), and the Company shall
release such Lender from its obligations under the Loan Documents. Any Lender
being replaced shall execute and deliver an Assignment and Assumption with
respect to such Lender’s Revolving Loan Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans.
ARTICLE V
CONDITIONS PRECEDENT
     5.01 Conditions of Effectiveness and Initial Credit Extensions. The
effectiveness of this Agreement and the obligation of each Lender to make its
initial Credit Extension hereunder is subject to the condition that the Agent
shall have received on or before the Closing Date all of the following, in form
and substance satisfactory to the Agent and each Lender (the satisfaction of
each Lender being conclusively evidenced by such Lender’s execution and delivery
of its counterpart of this Agreement), and in sufficient copies for each Lender:
          (a) Credit Agreement and Notes. This Agreement and the Notes (if any)
executed by each party thereto;
          (b) Resolutions; Incumbency.
          (i) Copies of the resolutions of the board of directors of the Company
and each Subsidiary that may become party to a Loan Document authorizing the
transactions contemplated hereby, certified as of the Closing Date by the
Secretary or an Assistant Secretary of such Person; and

54



--------------------------------------------------------------------------------



 



          (ii) A certificate of the Secretary or Assistant Secretary of the
Company, and each Subsidiary that may become party to a Loan Document certifying
the names and true signatures of the officers of the Company or such Subsidiary
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered by it hereunder;
          (c) Organization Documents; Good Standing. Each of the following
documents:
          (i) the Organization Documents of the Company and each Guarantor as in
effect on the Closing Date, certified by the Secretary or Assistant Secretary or
Manager of such Person as of the Closing Date; and
          (ii) a good standing certificate for the Company and each Guarantor
from the Secretary of State (or similar, applicable Governmental Authority) of
its state of organization as of a recent date;
          (d) Legal Opinions. An opinion addressed to the Agent and the Lenders
of Akin Gump Strauss Hauer & Feld LLP, counsel to the Company, substantially in
the form of Exhibit D-1. An opinion addressed to the Agent and the Lenders of
Michael W. Gleespen, general counsel to the Company and its Subsidiaries
substantially in the form of Exhibit D-2. Such legal opinions as may be required
by the Agent from local counsel to certain Subsidiaries with respect to certain
corporate and other matters.
          (e) Payment of Fees. Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with Attorney Costs of Bank of America to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute Bank of America’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and Bank of America); including any such costs,
fees and expenses arising under or referenced in Sections 2.10 and 11.04;
          (f) Certificate. A certificate signed by a Responsible Officer of the
Company, dated as of the Closing Date:
          (i) stating that the representations and warranties contained in
Article VI are true and correct on and as of such date, as though made on and as
of such date;
          (ii) stating that no Default or Event of Default exists or would
result from the Credit Extension; and
          (iii) stating that there has occurred since December 31, 2009, no
event or circumstance that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
          (g) Guaranty. The Guaranty, executed by each Guarantor.

55



--------------------------------------------------------------------------------



 



          (h) Solvency Certificate. A written solvency certificate from the
chief financial officer of the Company in form and content satisfactory to the
Lenders, dated the initial Borrowing Date, with respect to the value, Solvency
and other factual information of, or relating to, as the case may be, Company,
after giving effect to the initial Credit Extension.
          (i) Payoff Letter. A payoff letter with respect to the Existing Credit
Agreement, executed by the parties thereto.
          (j) Other Documents. Such other approvals, opinions, documents or
materials as the Agent or any Lender may reasonably request.
          (k) Financial Statements. The financial statements and other
information referenced in Section 6.11.
     Without limiting the generality of the provisions of Section 10.04, for
purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
     5.02 Conditions to All Credit Extensions. The obligation of each Lender to
make any Loan (but not its obligations to fund its participation interests
pursuant to Section 2.03(b)(ii) or Section 3.03(c)) to be made by it (including
its initial Loan hereunder) or to continue as, or convert any Loan into, an
Eurodollar Rate Loan under Section 2.04 and the obligation of the Issuing Bank
to Issue any Letter of Credit (including the initial Letter of Credit) is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or Issuance Date:
          (a) Notice, Application. The Agent shall have received (with a copy
for each Lender) (i) a Notice of Borrowing (or equivalent notice pursuant to
Section 2.03(b) with respect to Swing Line Loans), (ii) in the case of a
conversion or continuation under Section 2.04, a Notice of
Conversion/Continuation, or (iii) in the case of any Issuance or amendment of
any Letter of Credit, the Issuing Bank and the Agent shall have received a L/C
Application or L/C Amendment Application, as required under Section 3.02;
          (b) Continuation of Representations and Warranties. The
representations and warranties in Article VI shall be true and correct in all
material respects (or, in the case of representations and warranties that are
qualified by materiality provisions, true and correct in all respects) on and as
of such Borrowing Date or Issuance Date with the same effect as if made on and
as of such Borrowing Date or Issuance Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects (or, in the case of
representations and warranties that are qualified by materiality provisions,
true and correct in all respects) as of such earlier date); and
          (c) No Existing Default. No Default or Event of Default shall exist or
shall result from such Borrowing or continuation or conversion or Issuance.

56



--------------------------------------------------------------------------------



 



Each Notice of Borrowing, L/C Application or L/C Amendment Application submitted
by the Company hereunder shall constitute a representation and warranty by the
Company hereunder, as of the date of each such notice and as of each Borrowing
Date or Issuance Date, as applicable, that the conditions in this Section 5.02
are satisfied.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Company represents and warrants to the Agent and each Lender that:
     6.01 Corporate Existence and Power. The Company and each of its
Subsidiaries:
          (a) is a corporation (or a limited liability company) duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization;
          (b) has the power and authority and all material governmental
licenses, authorizations, consents and material approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents;
          (c) is duly qualified as a foreign corporation and is licensed and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license, except in each case to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
          (d) is in compliance with all Requirements of Law, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Company and the Guarantors of this Agreement and each other
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate action, and do not and will not:
          (a) contravene the terms of any of such Person’s Organization
Documents;
          (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or
          (c) violate any material Requirement of Law.
     6.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company or
any of its Subsidiaries of the Agreement or any other Loan Document, except
(i) such as have been obtained or made and are in full force, (ii) those third
party approvals or

57



--------------------------------------------------------------------------------



 



consents which, if not made or obtained, would not cause a Default or an Event
of Default hereunder or could not reasonably be expected to have an Material
Adverse Effect and (iii) solely with respect to the performance by the Company
or any of the Guarantors of this Agreement or any other Loan Document,
(1) filings under the Exchange Act and (2) routine filings to be made after the
date hereof to maintain “good standing” in such jurisdictions and to maintain
licenses and permits.
     6.04 Binding Effect. This Agreement and each other Loan Document to which
the Company or any of its Subsidiaries is a party constitute the legal, valid
and binding obligations of the Company and any of its Subsidiaries to the extent
it is a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability,
regardless of whether considered in a proceeding in equity or at law.
     6.05 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending, or to the best knowledge of the Company, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Company, or its Subsidiaries or any of their respective
properties (a) which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby;
(b) which are existing on the Closing Date, other than as disclosed on
Schedule 6.05(b), provided, however, that none of the matters set forth on such
Schedule 6.05(b), whether taken individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect or (c) which arise
after the Closing Date, other than those which would not reasonably be expected
to have a Material Adverse Effect. No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.
     6.06 No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by the Company. As of the Closing Date, neither
the Company nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect,
or that would, if such default had occurred after the Closing Date, create an
Event of Default under Section 9.01(e).
     6.07 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS or is entitled
to rely on a favorable opinion letter issued by the IRS to a prototype or volume
submitter sponsor to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of

58



--------------------------------------------------------------------------------



 



the Company, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.
          (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
          (d) Neither the Company or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 6.07(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
     6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to
be used solely for the purposes set forth in and permitted by Section 7.12 and
Section 8.07. Neither the Company nor any Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying Margin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company or the applicable Subsidiary only or of the Company and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01
or Section 8.02 or subject to any restriction contained in any agreement or
instrument between the Company or any Subsidiary and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 9.01(e)
will be Margin Stock
     6.09 Title to Properties. The Company and each Subsidiary have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or

59



--------------------------------------------------------------------------------



 



used in the ordinary conduct of their respective businesses, except for such
defects in title as could not, individually or in the aggregate, have a Material
Adverse Effect. The property of the Company and its Subsidiaries is subject to
no Liens other than Permitted Liens.
     6.10 Taxes. The Company and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. To the Company’s knowledge as of the Closing Date, there
is no proposed tax assessment against the Company or any Subsidiary.
     6.11 Financial Condition. (a) The (x) audited annual consolidated financial
statements of the Company and its Subsidiaries dated December 31, 2009 and
(y) the unaudited quarterly consolidated financial statements (including,
without limitation, balances sheets, income and cash flow statements) of the
Company and its Subsidiaries dated March 31, 2010:
          (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein (subject to ordinary, good faith year end audit adjustments);
          (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and
          (iii) except as specifically disclosed in Schedule 6.11, show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments.
          (b) Since December 31, 2009, there has been no Material Adverse
Effect.
     6.12 Environmental Matters.
          (a) The on-going operations of the Company and each of its
Subsidiaries comply in all material respects with all Environmental Laws, except
such non-compliance which would not (if enforced in accordance with applicable
law) result in liability in excess of $500,000 in the aggregate.
          (b) The Company and each of its Subsidiaries have obtained all
material licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Company and each of its Subsidiaries are in compliance with all material
terms and conditions of such Environmental Permits.
          (c) None of the Company, any of its Subsidiaries or any of their
respective present Property or operations, is subject to any outstanding written
order from or agreement

60



--------------------------------------------------------------------------------



 



with any Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material.
          (d) There are no Hazardous Materials or other conditions or
circumstances existing with respect to any Property, or arising from operations
prior to the Closing Date, of the Company or any of its Subsidiaries that would
reasonably be expected to give rise to Environmental Claims with a potential
liability of the Company and its Subsidiaries in excess of $500,000 in the
aggregate for any such condition, circumstance or Property. In addition,
(i) neither the Company nor any of its Subsidiaries has any underground storage
tanks (x) that are not properly registered or permitted under applicable
Environmental Laws, or (y) that are leaking or disposing of Hazardous Materials
off-site, and (ii) the Company and its Subsidiaries have met all material
notification requirements under Title III of CERCLA and all other Environmental
Laws.
     6.13 OFAC. None of the Company nor any of its Subsidiaries is a Person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC at http://www.treas.gov/offices/enforcement/ofac/sdn, or as
otherwise published from time to time.
     6.14 Regulated Entities. None of the Company nor any Subsidiary that is not
an Excluded Subsidiary, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. None of the Company nor any Subsidiary that is
not an Excluded Subsidiary is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code, or any other
Federal or state statute or regulation limiting its ability to incur
Indebtedness.
     6.15 No Burdensome Restrictions. Neither the Company nor any Subsidiary is
a party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.
     6.16 Solvency. The Company and its Subsidiaries, taken as a whole, are
Solvent.
     6.17 Labor Relations. There are no strikes, lockouts or other labor
disputes against the Company or any of its Subsidiaries, or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Company or any of its Subsidiaries or, to the best knowledge of the
Company, threatened against any of them before any Governmental Authority which
in any such case could reasonably be expected to have a Material Adverse Effect.
     6.18 Copyrights, Patents, Trademarks, Etc. The Company or its Subsidiaries
own or are licensed or otherwise have the right to use all of the material
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other material rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person, and no
claim or litigation regarding any of the foregoing is pending or

61



--------------------------------------------------------------------------------



 



threatened, which, in any case, could reasonably be expected to have a Material
Adverse Effect.
     6.19 Subsidiaries. As of the Closing Date and as of each date of delivery
of an updated Schedule in accordance with Section 7.02(b), (x) the Company has
no Subsidiaries other than those specifically disclosed in Part (A) of
Schedule 6.19 hereto, (y) the Company has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (B) of
Schedule 6.19, and (z) the Company has no Excluded Subsidiaries other than those
identified on Schedule 6.19 and the Company’s Investment in such Excluded
Subsidiaries is permitted pursuant to Section 8.04(q). No Excluded Subsidiary
owns any capital stock of any Subsidiary which is not also an Excluded
Subsidiary.
     6.20 Broker’s; Transaction Fees. Neither the Company nor any of its
Subsidiaries has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with this Agreement or any
other Loan Document.
     6.21 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or such Subsidiary operates,
except to the extent the Company maintains reasonable self-insurance with
respect to such risks (through an Affiliate or otherwise).
     6.22 Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations. The Company has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.
     6.23 Full Disclosure. None of the representations or warranties made by the
Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Company to the Lenders prior to the Closing Date), contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not misleading as of the time when
made or delivered (other than omissions that pertain to matters of a general
economic nature or matters of public knowledge that generally effect any of the
industry segments of the Company or its Subsidiaries); provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. Any forward looking statements contained therein are
inherently subject to risk and uncertainties, many of which cannot be predicted
with accuracy, and some of which might not be anticipated. Future events and
actual results, financial and otherwise, could differ materially from those set
forth therein or contemplated by the forward looking statements contained
therein.

62



--------------------------------------------------------------------------------



 



ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, unless the Majority Lenders waive compliance in
writing:
     7.01 Financial Statements. The Company shall deliver to the Agent, in form
and detail satisfactory to the Agent and the Majority Lenders, with sufficient
copies for the Agent and each Lender:
          (a) as soon as available, but not later than ninety (90) days after
the end of each fiscal year, to the extent prepared to comply with SEC
requirements, a copy of SEC Form 10-K’s filed by the Company with the SEC for
such fiscal year, or if no such Form 10-K was filed by the Company for such
fiscal year, a copy of the audited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations and shareholders’ equity and cash flows for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, and in any case accompanied by the opinion of KPMG LLP or
another nationally-recognized independent public accounting firm (“Independent
Auditor”) which report shall state that such consolidated financial statements
present fairly the financial position for the periods indicated in conformity
with GAAP or the standard of the Public Company Accounting and Oversight
Rule 3100, as applicable, applied on a basis consistent with prior years. Such
opinion shall not be qualified or limited because of a restricted or limited
examination by the Independent Auditor of any material portion of the Company’s
or any Subsidiary’s records. Concurrently with the delivery of the foregoing
financial statements, a copy of the unaudited combined consolidated statements
of income or operations of the Excluded Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
which unaudited combined consolidated statements of income or operations shall
have been prepared in accordance with GAAP;
          (b) as soon as available, but not later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year, to
the extent prepared to comply with SEC requirements, a copy of the SEC Form
10-Qs filed by the Company with the SEC for such fiscal quarter, or if no such
Form 10-Q was filed by the Company for such fiscal quarter, a copy of the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income and
shareholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and in any case certified by the
chief executive officer and chief financial officer as fairly presenting, in
accordance with GAAP (subject to ordinary, good faith year-end audit
adjustments), the financial position and the results of operations of the
Company and the Subsidiaries; and concurrently with the delivery of the
foregoing unaudited financial statements, a copy of the unaudited combined
consolidated statements of income of the Excluded Subsidiaries for the period
commencing on the first day and ending on the last day of such quarter, and in
any case certified by a Responsible Officer as fairly presenting, in accordance
with GAAP (subject to

63



--------------------------------------------------------------------------------



 



ordinary, good faith year-end audit adjustments), the financial position and the
results of operations of the Excluded Subsidiaries; and
     7.02 Certificates; Other Information. The Company shall furnish to the
Agent, with sufficient copies for each Lender:
          (a) so long as it is not contrary to the then current recommendation
of the American Institute of Certified Public Accountants, concurrently with the
delivery of the financial statements referred to in Section 7.01(a), a
certificate of the Independent Auditor stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
          (b) concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), (I) a Compliance Certificate executed
by a Responsible Officer (which delivery may, unless the Agent or a Lender
requests executed originals, be by electronic communication including facsimile
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes) and (II) an updated Schedule 6.19;
          (c) promptly, copies of all financial statements and reports that the
Company sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10K, 10Q and 8K) that
the Company or any Subsidiary may make to, or file with, the SEC;
          (d) as soon as available, but in any event not later than February 15
of each calendar year, a copy of the plan and forecast of the Company and its
Subsidiaries for the next fiscal year and on each February 15 of each calendar
year, a copy of projected quarterly EBITDA of the Company and its Subsidiaries,
in each case for its then current fiscal year (“Budgeted EBITDA”);
          (e) concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b) a Reconciliation Certificate executed by
a Responsible Officer; and
          (f) promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary as the Agent, at
the request of any Lender, may from time to time reasonably request.
The Company hereby acknowledges that (a) the Agent and/or the Arranger will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Lenders to treat

64



--------------------------------------------------------------------------------



 



such Company Materials as not containing any material non-public information
with respect to the Company or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Company Materials constitute Information, they shall be treated as set forth in
Section 11.09); (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent and the Arranger shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
     7.03 Notices. The Company shall promptly notify the Agent and each Lender:
          (a) of the occurrence of any Default or Event of Default;
          (b) of any matter that has resulted or may reasonably be expected in
the opinion of a Responsible Officer to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Company or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary; including pursuant to any applicable Environmental Laws;
          (c) of the occurrence of any of the following events affecting the
Company or any ERISA Affiliate (but in no event more than ten (10) days after
such event), and deliver to the Agent and each Lender a copy of any notice with
respect to such event that is filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Company or any ERISA Affiliate with
respect to such event:
          (i) an ERISA Event;
          (ii) a material increase in the Unfunded Pension Liability of any
Pension Plan;
          (iii) the adoption of, or the commencement of contributions to, any
Plan subject to Section 412 of the Code by the Company or any ERISA Affiliate;
or
          (iv) the adoption of any amendment to a Plan subject to Section 412 of
the Code, if such amendment results in a material increase in contributions or
Unfunded Pension Liability.
          (d) of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Subsidiaries,
including any determination by the Company referred to in Section 2.11(c);
          (e) upon the request from time to time of the Agent, the Swap
Termination Values, together with a description of the method by which such
values were determined, relating to any then-outstanding Swap Contracts to which
the Company or any of its Subsidiaries is party; and
          (f) the issuance of any order, the taking of any action or any request
for an extraordinary audit for cause by any Governmental Authority.

65



--------------------------------------------------------------------------------



 



     Each notice under this Section shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time. Each notice under Section 7.03(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been (or foreseeably will be)
breached or violated.
     7.04 Preservation of Corporate Existence, Etc. The Company shall, and shall
cause each Subsidiary to:
          (a) preserve and maintain in full force and effect its corporate
existence and good standing under the laws of its state or jurisdiction of
incorporation (except as permitted by Section 8.03);
          (b) preserve and maintain in full force and effect all material
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in connection with transactions permitted by Section 8.03 and sales of assets
permitted by Section 8.02;
          (c) use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and
          (d) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
     7.05 Maintenance of Property. The Company shall maintain, and shall cause
each Subsidiary to maintain, and preserve its property, taken as a whole, which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof.
     7.06 Insurance. The Company shall maintain, and shall cause each Subsidiary
to maintain, with financially sound and reputable independent insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, except to the extent the Company
maintains reasonable self-insurance with respect to such risks (through an
Affiliate or otherwise).
     7.07 Payment of Obligations. The Company shall, and shall cause each
Subsidiary to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:
          (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary;

66



--------------------------------------------------------------------------------



 



          (b) all lawful claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its property; and
          (c) all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless (x) the payment of such indebtedness is being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary and
(y) the aggregate principal amount of such unpaid indebtedness, together with
any unpaid Contingent Obligations which are due and payable and which have not
been cash collateralized, is no greater than $5,000,000.
     7.08 Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist.
     7.09 Compliance with ERISA. The Company shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification unless such Plan is terminated; and (c) make
all required contributions to any Plan subject to Section 412 of the Code.
     7.10 Inspection of Property and Books and Records. The Company shall
maintain and shall cause each Subsidiary to maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company and such Subsidiary. The
Company shall permit, and shall cause each Subsidiary to permit, representatives
and independent contractors of the Agent or any Lender to visit and inspect any
of their respective properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Agent or any
Lender may do any of the foregoing at the expense of the Company at any time
without advance notice.
     7.11 Environmental Laws. The Company shall, and shall cause each Subsidiary
to, conduct its operations and keep and maintain its property in material
compliance with all Environmental Laws.
     7.12 Use of Proceeds. The Company shall use the proceeds of the Loans to
repay certain obligations under the Existing Credit Agreement, as described in
the payoff letter referenced in Section 5.01(i), and for working capital and
other general corporate purposes, including Permitted Acquisitions, Capital
Expenditures and repurchases and redemptions of

67



--------------------------------------------------------------------------------



 



Capital Stock of the Company and the payment of fees and expenses relating
thereto, in each case not in contravention of any Requirement of Law or of any
Loan Document.
     7.13 Solvency. The Company and its Subsidiaries, taken as a whole, shall at
all times be Solvent.
     7.14 Further Assurances. The Company shall ensure that all written
information, exhibits and reports furnished to the Agent or the Lenders pursuant
to the Loan Documents do not and will not contain any untrue statement of a
material fact and do not and will not omit to state any material fact or any
fact necessary to make the statements contained therein not materially
misleading in light of the circumstances in which made; provided that with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. Any forward looking statements contained therein are
inherently subject to risk and uncertainties, many of which cannot be predicted
with accuracy, and some of which might not be anticipated. Future events and
actual results, financial and otherwise, could differ materially from those set
forth therein or contemplated by the forward looking statements contained
therein. The Company will promptly disclose to the Agent and the Lenders and
correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgment or recordation thereof.
     7.15 New Subsidiaries. If the Company or any domestic Subsidiary (other
than an Excluded Subsidiary) proposes to create, acquire or capitalize any
domestic Subsidiary (other than an Excluded Subsidiary) in accordance with the
terms and provisions hereof (whether pursuant to a Permitted Acquisition or
otherwise), it shall first (or substantially concurrently with such creation,
acquisition or capitalization) (a) (1) cause such Subsidiary (other than
Excluded Subsidiaries) to execute and deliver, to Agent a Guaranty or
(2) execute and deliver a joinder agreement acceptable in form and substance to
the Agent with respect to the Guaranty as the Agent shall require in its sole
discretion and (b) cause such Subsidiary (other than Excluded Subsidiaries) to
deliver, or execute and deliver, as applicable, to the Agent appropriate
corporate resolutions, opinions and other documentation reasonably requested by
the Agent in form and substance reasonably satisfactory to the Agent with
respect to such Guaranty or joinder; provided, however, that, if such Subsidiary
is a Foreign Subsidiary and its execution and delivery of the Guaranty or a
joinder with respect thereto would result in material adverse tax consequences
to the Company and its Subsidiaries as a consequence of the operation of
Section 956 of the Internal Revenue Code, then, for so long as such consequence
would pertain, such Subsidiary shall not be required to execute and deliver the
Guaranty or such joinder, or deliver the related resolutions, opinions or other
documents, under this Section. If the Company or any Subsidiary, should acquire,
create or capitalize any new Subsidiary, the Company shall promptly notify the
Agent thereof and provided an updated Schedule 6.19 listing such new Subsidiary.
If any Excluded Subsidiary shall cease to be an Excluded Subsidiary for any
reason and to the extent any Excluded Subsidiary may do so without violating
federal, state or local laws or regulations applicable to it, the Company shall
promptly notify the Agent thereof and such Subsidiary shall promptly execute and
deliver the Guaranty or joinder and deliver such other opinions, resolutions and
other documentation as is provided above with respect to New Subsidiaries.

68



--------------------------------------------------------------------------------



 



ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, unless the Majority Lenders waive compliance in
writing:
     8.01 Limitation on Liens. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):
          (a) any Lien existing on property of the Company or any Subsidiary on
the Closing Date;
          (b) any Lien created under any Loan Document including, without
limitation, any Lien on assets of the Company representing Cash Collateral;
          (c) Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 7.07, provided that no notice
of lien has been filed or recorded under the Code;
          (d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;
          (e) Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security, old
age, pension or similar legislation;
          (f) Liens on the property of the Company or its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business;
          (g) Liens consisting of judgment or judicial attachment liens,
provided that the enforcement of such Liens is effectively stayed and all such
liens in the aggregate at any time outstanding for the Company and its
Subsidiaries do not exceed $1,000,000;
          (h) easements, rights-of-way, zoning restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not interfere with the
ordinary conduct of the businesses of the Company and its Subsidiaries;

69



--------------------------------------------------------------------------------



 



          (i) purchase money security interests on any property acquired or held
by the Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring, constructing or improving such property; provided that
(i) any such Lien attaches to such property concurrently with or within one
hundred eighty (180) days after the acquisition thereof, (ii) such Lien attaches
solely to the property so acquired, constructed or improved in such transaction
and proceeds thereof and accessions thereto and (iii) the aggregate outstanding
principal amount of Indebtedness secured by all such purchase money security
interests (together with Indebtedness secured by Liens permitted by
Sections 8.01(j)) shall not at any time exceed $5,000,000;
          (j) Liens securing Capital Lease Obligations on assets subject to such
Capital Leases, provided that the attributable principal portion of such Capital
Lease Obligations secured by all such Capital Leases (together with Indebtedness
with respect to Liens permitted by Sections 8.01(i)) shall not at any time
exceed $5,000,000;
          (k) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the FRB, and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;
          (l) Liens on assets of Persons which become Subsidiaries after the
date of this Agreement, provided, however, that (x) such Liens existed at the
time the respective Persons became Subsidiaries and were not created in
anticipation thereof, (y) such Liens attach only to equipment and real property
of such Subsidiary and proceeds thereof and (z) the aggregate outstanding
principal amount of Indebtedness secured by all such Liens shall not at any time
exceed an aggregate principal amount equal to $15,000,000; and
          (m) Liens consisting of pledges of cash collateral or government
securities to secure on a mark-to-market basis Permitted Swap Obligations only,
provided that the aggregate value of such collateral so pledged by the Company
and the Subsidiaries together in favor of any counterparty does not at any time
exceed $1,000,000.
In addition, neither the Company nor any of its Subsidiaries (other than any
Excluded Subsidiary which is prohibited by Requirement of Law from pledging its
assets to secure indebtedness) shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a first priority Lien on any of its properties or other assets
in favor of the Agent for the benefit of the Lenders (including, without
limitation, any agreement containing an equal and ratable clause, unless such
clause is not applicable with respect to the granting of a first priority lien
on the properties and other assets in favor of the Agent for the benefit of the
Lenders), except with respect to (i) specific equipment secured by Indebtedness
or Capital Leases permitted under Sections 8.01(i), (j) or (l), (ii) software
licenses or similar contracts which constitute property or assets of the Company
or any of its Subsidiaries which by the express terms thereof prohibit the
creation of a first priority Lien in favor of any Person on

70



--------------------------------------------------------------------------------



 



such software licenses or similar contracts or (iii) the Private Placement Debt,
to the extent permitted by the terms hereof.
     8.02 Disposition of Assets. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:
          (a) dispositions of inventory, or used, worn-out or surplus equipment
(including, without limitation, demonstration or pilot plants), all in the
ordinary course of business;
          (b) the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement equipment within ninety (90) days of each
such sale;
          (c) each Specified Asset Sale;
          (d) dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) with respect to
transactions involving the disposition of assets with an aggregate book or fair
market value in excess of $5,000,000, not less than 50% of the aggregate sales
price from such disposition shall be paid in cash or Cash Equivalents, and (iii)
the aggregate book or fair market value of all assets so sold by the Company and
its Subsidiaries, together, shall not exceed (x) 6% of the Tangible Assets of
the Company and its Subsidiaries on a consolidated basis during any twelve month
period with Tangible Assets to be measured as of the beginning of such period,
and (y) 15% of the Tangible Assets of the Company and its Subsidiaries on a
consolidated basis during the term of this Agreement, with Tangible Assets to be
measured as of March 31, 2010;
          (e) transfer of cash or Cash Equivalents not otherwise prohibited by
the Loan Documents;
          (f) Investments permitted under Section 8.04 and dispositions pursuant
to a merger or other consolidation permitted under Section 8.03; and
          (g) transfer of inventory, equipment or other assets from the Company
to any Subsidiary which is not an Excluded Subsidiary or to the Company or any
other such Subsidiary from any Subsidiary.
     8.03 Consolidations and Mergers. The Company shall not, and shall not
suffer or permit any Subsidiary to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions all or substantially all of its assets whether now owned
or hereafter acquired) to or in favor of any Person, except:

71



--------------------------------------------------------------------------------



 



          (a) any Subsidiary (other than an Excluded Subsidiary) may merge with
the Company (provided that the Company shall be the continuing or surviving
corporation), or with any one or more Subsidiaries (other than an Excluded
Subsidiary), provided that if any transaction shall be between a Subsidiary and
a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing
or surviving corporation; it being understood and agreed that, notwithstanding
the prohibition contained in this clause, an Excluded Subsidiary shall be
permitted to constitute part of a transaction permitted by this clause in the
event that such transaction would remove or eliminate the condition that caused
such Excluded Subsidiary to be an Excluded Subsidiary;
          (b) any Subsidiary (other than an Excluded Subsidiary) may sell all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Company or another Wholly-Owned Subsidiary (other than an Excluded
Subsidiary); it being understood and agreed that, notwithstanding the
prohibition contained in this clause, an Excluded Subsidiary shall be permitted
to constitute part of a transaction permitted by this clause in the event that
such transaction would remove or eliminate the condition that caused such
Excluded Subsidiary to be an Excluded Subsidiary;
          (c) any Subsidiary may merge with or consolidate into any Person
(other than an Excluded Subsidiary), provided that (i) at the time of such
merger or consolidation, no Default or Event of Default shall exist or result
after giving effect to the consummation of such merger or consolidation and
(ii) either (x) such Subsidiary shall be the continuing or surviving corporation
as a Wholly-Owned Subsidiary of the Company or (y) such Person shall become a
Subsidiary of the Company as a result thereto; it being understood and agreed
that, notwithstanding the prohibition contained in this clause, an Excluded
Subsidiary shall be permitted to constitute part of a transaction permitted by
this clause in the event that such transaction would remove or eliminate the
condition that caused such Excluded Subsidiary to be an Excluded Subsidiary;
          (d) any Excluded Subsidiary may merge with or consolidate into any one
or more Excluded Subsidiaries;
          (e) any Wholly-Owned Subsidiary may liquidate and dissolve into its
parent; and
          (f) dispositions permitted by Section 8.02.
     8.04 Loans and Investments. The Company shall not purchase or acquire, or
suffer or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, guaranty, extension
of credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Company (collectively, “Investments”), except
for:
          (a) Investments held by the Company or any Subsidiary in the form of
cash and/or Cash Equivalents;

72



--------------------------------------------------------------------------------



 



          (b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
          (c) unsecured extensions of credit by the Company to any Subsidiary
(other than an Excluded Subsidiary) or by any such Subsidiary to another such
Subsidiary or the Company;
          (d) Investments incurred in order to consummate Permitted Acquisitions
(other than such Investments in Excluded Subsidiaries);
          (e) Investments constituting Permitted Swap Obligations or payments or
advances under Swap Contracts relating to Permitted Swap Obligations;
          (f) Investments made by the Company or any Subsidiary which is not an
Excluded Subsidiary after the date of this Agreement in any Subsidiary (other
than an Excluded Subsidiary) in the form of a capital contribution;
          (g) advances, loans, or other extensions of credit to employees with
respect to payroll, relocation and travel expenses on behalf of the Company and
its Subsidiaries (other than Excluded Subsidiaries) in the ordinary course of
business and consistent with past practice and which shall not exceed $1,100,000
in the aggregate at any time outstanding;
          (h) other Investments in Persons other than Excluded Subsidiaries
existing as of the Closing Date and listed on Schedule 8.04;
          (i) Investments of a Person that becomes a Subsidiary (other than an
Excluded Subsidiary) after the date of this Agreement as a result of an
Acquisition so long as such Investment existed at the time such Person became a
Subsidiary and was not created in anticipation thereof;
          (j) equity interests, notes, chattel paper and securities received in
settlement of debts created in the ordinary course of business and owed to the
Company or its Subsidiaries or received in satisfaction of judgments or pursuant
to a plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of a debtor;
          (k) other Investments (other than repurchases of capital stock of the
Company or any of its Subsidiaries and Investments in Excluded Subsidiaries);
provided, that, the aggregate amount of consideration paid, loaned, advanced,
guaranteed, or commitments incurred, with respect to all such Investments during
any fiscal year of the Company does not exceed the amount of $10,000,000;
          (l) Investments which constitute redemptions and repurchases permitted
under Section 8.10;
          (m) Investments consisting of prepaid expenses, lease, utilities,
workers’ compensation performance and similar deposits made in the ordinary
course of business and consistent with past practice;

73



--------------------------------------------------------------------------------



 



          (n) Investments consisting of non-cash consideration received by the
Company or its Subsidiaries from dispositions permitted under Section 8.02(d);
          (o) Investments in Persons (other than Excluded Subsidiaries)
consisting of Contingent Obligations permitted pursuant to Section 8.08;
          (p) stock, obligations or securities received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers or suppliers, in each case, in the ordinary course of
business or received in satisfaction of a judgment; and
          (q) Investments held by the Company or any Subsidiary (including
Investments consisting of Contingent Obligations) in any Excluded Subsidiary;
provided, that the aggregate amount of consideration paid, loaned, advanced,
guaranteed or commitments incurred, with respect to all such Investments in any
Excluded Subsidiary, at any time (together with any Contingent Obligations
incurred by the Company or any Subsidiary in connection with the Acquisition of
Excluded Subsidiaries) does not exceed an amount equal to 3% of the total assets
of the Company and its Subsidiaries on a consolidated basis.
     8.05 Limitation on Indebtedness. The Company shall not, and shall not
suffer or permit any Subsidiary to, create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
          (a) Indebtedness incurred pursuant to this Agreement and the other
Loan Documents including, without limitation, any Indebtedness representing
Adequate Security;
          (b) Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.08;
          (c) Indebtedness existing on the Closing Date and set forth in
Schedule 8.05;
          (d) Indebtedness incurred in connection with leases permitted pursuant
to Section 8.09;
          (e) Indebtedness permitted to be incurred pursuant to Section 8.04(c)
and Section 8.04(p);
          (f) Indebtedness secured by Liens permitted by Section 8.01(i), (j) or
(l);
          (g) Indebtedness consisting of Convertible Debt in an aggregate
outstanding principal amount not to exceed $100,000,000; and
          (h) Indebtedness consisting of Private Placement Debt in an aggregate
outstanding principal amount not to exceed $150,000,000.
     8.06 Transactions with Affiliates. The Company shall not, and shall not
suffer or permit any Subsidiary to, enter into any transaction with any
Affiliate of the Company (other than the Company or a Subsidiary which is not an
Excluded Subsidiary), except upon fair and

74



--------------------------------------------------------------------------------



 



reasonable terms no less favorable to the Company or such Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Company or such Subsidiary.
     8.07 Use of Proceeds. The Company shall not, and shall not suffer or permit
any Subsidiary to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (i) to purchase or carry Margin Stock in violation of
any applicable legal and regulatory requirements including, without limitation,
Regulations T, U and X, the Securities Act of 1933, and the Securities Exchange
Act of 1934 and the regulations promulgated thereunder, (ii) to repay or
otherwise refinance indebtedness of the Company or others incurred to purchase
or carry Margin Stock, or (iii) to acquire any security in any transaction that
is subject to Section 13 or 14 of the Exchange Act.
     8.08 Contingent Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume or suffer to exist any
Contingent Obligations except:
          (a) endorsements for collection or deposit in the ordinary course of
business;
          (b) Permitted Swap Obligations;
          (c) Contingent Obligations (x) of the Company and its Subsidiaries
existing as of the Closing Date and listed in Schedule 8.08 (other than those
made for the benefit of Excluded Subsidiaries), (y) of the Company with respect
to payments to be made by a Subsidiary of the Company (other than Excluded
Subsidiaries) pursuant to operating leases and contracts not constituting
Indebtedness entered into by such Subsidiary in the ordinary course of business
and (z) of the Company’s Subsidiaries pursuant to the Guaranty;
          (d) Contingent Obligations with respect to Surety Instruments incurred
in the ordinary course of business;
          (e) Contingent Obligations of a Person that becomes a Subsidiary
(other than an Excluded Subsidiary) after the date of this Agreement as a result
of a Permitted Acquisition so long as such Contingent Obligation existed at the
time such Person became a Subsidiary and was not created in anticipation
thereof;
          (f) guarantees (other than those made for the benefit of Excluded
Subsidiaries) with respect to permitted Indebtedness and Capital Leases
permitted under Section 8.05;
          (g) Contingent Obligations incurred by the Company in connection with
Acquisitions, provided that the aggregate maximum possible amount of such
Contingent Obligations (other than Contingent Obligations incurred in connection
with the Acquisition of any Excluded Subsidiary) outstanding as of any date of
determination (together with the aggregate maximum possible amount of any
contingent, deferred purchase price consideration obligations with respect to
all Acquisitions, including, without limitation, any “earn-out” obligations,
permitted under this clause (g) or the foregoing clauses (c) or (e), or
otherwise, outstanding as of such date) does not exceed an amount equal to 20%
of the total assets of the Company and its Subsidiaries on a consolidated basis;
and

75



--------------------------------------------------------------------------------



 



          (h) Contingent Obligations constituting Investments permitted pursuant
to Section 8.04(p).
     8.09 Lease Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except for:
          (a) leases of the Company and of Subsidiaries in existence on the
Closing Date and any renewal, extension or refinancing thereof;
          (b) operating leases entered into by the Company or any Subsidiary
after the Closing Date in the ordinary course of business; and
          (c) Capital Leases permitted under Section 8.01(j) or (l).
     8.10 Restricted Payments. The Company shall not, and shall not suffer or
permit any Subsidiary to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock, or purchase, redeem or
otherwise acquire for value any shares of its capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding; except
that (a) any Wholly-Owned Subsidiary may declare and make dividend payments or
other distributions to the Company or to its immediate parent Subsidiary of the
Company, (b) any Subsidiary that is not a Wholly-Owned Subsidiary may declare
and make pro-rata dividend payments or other pro-rata distributions, (c) the
Company or any of its Subsidiaries may make any repurchase or redemption of its
capital stock, provided, that, in the case of this clause (c), (i) the Company’s
Leverage Ratio as of the date of any such repurchase or redemption (calculated
on a pro forma basis giving effect to such repurchase or redemption) is less
than 2.00 to 1.0 or (ii) (x) the Company’s Leverage Ratio as of the date of any
such repurchase or redemption (calculated on a pro forma basis giving effect to
such repurchase or redemption) is greater than or equal to 2.00 to 1.0 but less
than (I) with respect to any repurchase or redemption occurring on or after May
1 of any calendar year but prior to February 1 of any calendar year, 2.75 to 1.0
or (II) with respect to any repurchase or redemption occurring on or after
February 1 of any calendar year but prior to May 1 of any calendar year, 3.00 to
1.0, and (y) the aggregate consideration paid and other payments made by the
Company and its Subsidiaries during the preceding twelve months in connection
with all such repurchases and redemptions, including such proposed repurchase or
redemption, does not exceed $15,000,000, (d) the Company may pay the settlement
amount with respect to each $1,000 aggregate principal amount of Convertible
Debt converted into shares of the Company’s common stock (i) in cash, which
shall not exceed the lesser of $1,000 and the conversion value of such
Convertible Debt pursuant to the terms and conditions of the Indenture and
(ii) if the conversion value of such Convertible Debt exceeds $1,000, in the
number of shares of the Company’s common stock as calculated pursuant to the
terms and conditions of the Indenture, (e) with respect to the conversion of the
Convertible Debt into shares of the Company’s common stock, the Company may pay
the cash value of fractional shares of the Company’s common stock pursuant to
the terms and conditions of the Indenture and (f) the Company may repurchase,
redeem or prepay the Convertible Debt provided that no Default or Event of
Default has occurred and is continuing at the time of the consummation of such

76



--------------------------------------------------------------------------------



 



repurchase, redemption or prepayment and no Default or Event of Default would
occur after giving effect to such repurchase, redemption or prepayment.
     8.11 ERISA. The Company shall not, and shall not suffer or permit any of
its Subsidiaries to, (a) terminate any Plan subject to Title IV of ERISA so as
to result in any material (in the opinion of the Majority Lenders) liability to
the Company or any ERISA Affiliate, (b) permit to exist any ERISA Event or any
other event or condition, which presents the risk of a material (in the opinion
of the Majority Lenders) liability to the Company or any ERISA Affiliate,
(c) make a complete or partial withdrawal (within the meaning of ERISA
Section 4201) from any Multiemployer Plan so as to result in any material (in
the opinion of the Majority Lenders) liability to the Company or any ERISA
Affiliate, (d) enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder which could result in any material (in the
opinion of the Majority Lenders) liability to the Company or any ERISA
Affiliate, or (e) permit the present value of all nonforfeitable accrued
benefits under any Plan (using the actuarial assumptions utilized by the PBGC
upon termination of a Plan) materially (in the opinion of the Majority Lenders)
to exceed the fair market value of Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Plan.
     8.12 Change in Business. The Company shall not, and shall not suffer or
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business, and reasonable extensions thereof,
carried on by the Company and its Subsidiaries taken as a whole on the Closing
Date.
     8.13 Accounting Changes. The Company shall not, and shall not suffer or
permit any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP or change the fiscal year of the
Company or of any Subsidiary.
     8.14 Minimum Net Worth. The Company shall not permit its consolidated Net
Worth at any time after the Closing Date to be less than an amount equal to the
sum of (a) 85% of the Company’s Net Worth as of the last day of its fiscal
quarter ending March 31, 2010 plus (b) 50% of the Company’s positive net income
as determined in accordance with GAAP (with no deduction for net losses), if
any, for each fiscal quarter ending after April 1, 2010 and prior to any date of
determination hereunder plus (c) an amount equal to 100% of the net cash and
non-cash proceeds of any equity securities issued by the Company or its
Subsidiaries (other than to the Company or any Subsidiary) after April 1, 2010
and prior to any date of determination.
     8.15 Leverage Ratio. The Company shall not, at any time, permit its
Leverage Ratio to be greater than 3.00:1.0.
     8.16 Fixed Charge Coverage Ratio. The Company shall not, as of the last day
of any fiscal quarter, permit its Fixed Charge Coverage Ratio for the four
fiscal quarters then ended as of such day (taken as one accounting period) to be
less than 1.20:1.0.
     8.17 No Impairment of Intercompany Transfers; Burdensome Restrictions. The
Company shall not, and shall not permit any Subsidiary to, directly or
indirectly enter into or become bound by any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) could directly or indirectly
restrict, prohibit or require the consent of any

77



--------------------------------------------------------------------------------



 



Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans or the transfer of assets by a Subsidiary of
the Company to the Company or such Subsidiaries’ shareholders, except for
(1) restrictions with respect to a Subsidiary imposed pursuant to an agreement
entered into for the disposition of all or substantially all of the equity or
Property of such Subsidiary (or the Property subject to such disposition)
permitted under Section 8.02 pending the closing of such disposition,
(2) restrictions on the transfer of assets that are subject to Liens permitted
by Section 8.01, and (3) restrictions on the transfer of software licenses or
similar contracts imposed by the applicable licensor or similar party,
(b) limits the ability of any Subsidiary to Guarantee the Indebtedness of the
Company.
     8.18 Excluded Subsidiaries. The Company shall not permit any Excluded
Subsidiary to own the capital stock of any Subsidiary that is not an Excluded
Subsidiary.
     8.19 Modification of Convertible Debt. The Company shall not make any
modification to the Indenture or otherwise to the terms and conditions governing
the Convertible Debt which could reasonably be expected to have a materially
adverse effect on the Company’s or the Lenders’ rights and interests without the
approval of the Majority Lenders.
ARTICLE IX
EVENTS OF DEFAULT
     9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:
          (a) Non-Payment. The Company fails to pay, (i) when and as required to
be paid herein, any amount of principal of any Loan or of any L/C Obligation, or
(ii) within five (5) days after the same becomes due, any interest, fee or any
other amount payable hereunder or under any other Loan Document;
          (b) Representation or Warranty. Any representation or warranty by the
Company or any Subsidiary made or deemed made herein, in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Company, any Subsidiary, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, is untrue or incorrect in any material respect (or, in the case of
representations and warranties that are qualified by materiality provisions,
untrue or incorrect in any respect) on or as of the date made or deemed made;
          (c) Specific Defaults. The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02(a), (b), or
(e), 7.03 (a), (b), or (c), 7.04(a) or 7.08 or in Article VIII;
          (d) Other Defaults. The Company or any Subsidiary party thereto fails
to perform or observe any other term or covenant contained in this Agreement or
any other Loan Document, and such default shall continue unremedied for a period
of thirty (30) days after the earlier of (i) the date upon which a Responsible
Officer knew or reasonably should have known of such failure or (ii) the date
upon which written notice thereof is given to the Company by the Agent or any
Lender;

78



--------------------------------------------------------------------------------



 



          (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make
any payment in respect of any Indebtedness or Contingent Obligation (other than
in respect of Swap Contracts), having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (B) fails to perform or observe any other condition
or covenant, or any other event shall occur or condition exist with respect to
the obligations of the Company or such Subsidiary, under any agreement or
instrument relating to any Indebtedness or Contingent Obligation of more than
$5,000,000, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure
if the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (1) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (2) any Termination Event (as so defined) as
to which the Company or any Subsidiary is an Affected Party (as so defined),
and, in either event, the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than $5,000,000;
          (f) Insolvency; Voluntary Proceedings. The Company or any Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) commences any Insolvency Proceeding with respect to itself; or (iii) takes
any action to effectuate or authorize any of the foregoing;
          (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against the Company or any Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) the Company or any Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Subsidiary acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its property or business;
          (h) ERISA. (i) An ERISA Event shall occur with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
(ii) the aggregate amount of Unfunded Pension

79



--------------------------------------------------------------------------------



 



Liability among all Pension Plans at any time exceeds $1,000,000; or (iii) the
Company or any ERISA Affiliate shall fail to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000, or (iv) the Company or any ERISA
Affiliate shall fail to pay when due any required installment or any other
payment required under Section 412 of the Code in an aggregate amount in excess
of $1,000,000;
          (i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance or reinsurance as to which the
insurer does not dispute coverage) as to any single or related series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of thirty
(30) days after the entry thereof;
          (j) Non-Monetary Judgments. Any non-monetary judgment, order or decree
is entered against the Company or any Subsidiary which does or would reasonably
be expected to have a Material Adverse Effect, and there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;
          (k) Change of Control. There occurs any Change of Control; or
          (l) Invalidity. This Agreement or any other Loan Document is for any
reason partially (including with respect to future advances) or wholly revoked
or invalidated, or otherwise ceases to be in full force and effect (other than
pursuant to the terms hereof or thereof) in any material respect, or the
Company, any Guarantor or any other Person contests in any manner the validity
or enforceability hereof or thereof or denies that it has any further liability
or obligation hereunder of thereunder, as applicable.
     9.02 Remedies. If any Event of Default occurs, the Agent shall, at the
request of, or may, with the consent of, the Majority Lenders:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the Issuing Bank to Issue Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare an amount equal to the maximum aggregate amount that is or
at any time thereafter may become available for drawing under any outstanding
Letters of Credit (whether or not any beneficiary shall have presented, or shall
be entitled at such time to present, the drafts or other documents required to
draw under such Letters of Credit) to be immediately due and payable, and
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

80



--------------------------------------------------------------------------------



 



          (c) require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the outstanding amount thereof);
          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
provided, however, that upon the occurrence of any event specified in Sections
9.01(f) or (g) (in the case of clause (i) of Section 9.01(g) upon the expiration
of the sixty (60) day period mentioned therein), the obligation of each Lender
to make Loans and any obligation of the Issuing Bank to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case,
without further act of the Agent, the Issuing Bank or any Lender.
     9.03 Rights Not Exclusive. The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
ARTICLE X
THE AGENT
     10.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent, the Lenders and the Issuing Bank, and the Company
shall not have rights as a third party beneficiary of any of such provisions.
     10.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
     10.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

81



--------------------------------------------------------------------------------



 



          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.02 and 11.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company, a Lender or the Issuing Bank.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
     10.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the Issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the Issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

82



--------------------------------------------------------------------------------



 



     10.05 Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
     10.06 Resignation of Agent.
          (a) The Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Company. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Company and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Cash Collateral held by the Agent on behalf of the Lenders or the
Issuing Bank under any of the Loan Documents, the retiring Agent shall continue
to hold such Cash Collateral until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender and the
Issuing Bank directly, until such time as the Majority Lenders appoint a
successor Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section) . The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 11.04 and 11.05
shall continue in effect for the benefit of such retiring Agent, its sub agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.
          (b) Any resignation by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Bank. Upon the acceptance of a successor’s appointment as Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swing Line Bank,
(b) the retiring Issuing Bank and Swing Line Bank shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall Issue letters of credit in
substitution for the Letters of

83



--------------------------------------------------------------------------------



 



Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
     10.07 Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Arranger (as sole lead arranger or as book manager)
nor any Co-Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
Issuing Bank hereunder. Without limiting the foregoing, none of such Lenders
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders in their respective capacities as Arranger or Co-Syndication Agent, as
applicable, as it makes with respect to the Agent in the preceding paragraph.
     10.09 Withholding Tax.
          (a) If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form W-8BEN and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of the Company to such Lender, such Lender agrees to
notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Company to such Lender. To the extent of
such percentage amount, the Agent will treat such Lender’s IRS Form W-8BEN as no
longer valid.
          (b) If any Lender claiming exemption from United States withholding
tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Company to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.
          (c) If any Lender is entitled to a reduction in the applicable
withholding tax, the Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. However, if the forms or other documentation required by clause
(a) of this Section are not delivered to the Agent, then the Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction.

84



--------------------------------------------------------------------------------



 



          (d) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, together with all costs and expenses
(including Attorney Costs). The obligation of the Lenders under this Section
shall survive the payment of all Obligations and the resignation or replacement
of the Agent.
     10.10 Guaranty Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion to release any Guarantor from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Majority Lenders will confirm in writing the Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.
     10.11 Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under Sections 11.04 or
11.05 to be paid by it to the Agent (or any sub-agent thereof), the Issuing Bank
or any Agent-Related Party, each Lender severally agrees to pay to the Agent (or
any such sub-agent), the Issuing Bank or such Agent-Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or the Issuing Bank in its
capacity as such, or against any Agent-Related Party acting for the Agent (or
any such sub-agent) or Issuing Bank in connection with such capacity. The
obligations of the Lenders under this Section 10.11 are subject to the
provisions of Section 2.13(b).
ARTICLE XI
MISCELLANEOUS
     11.01 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Guarantor therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Company or the applicable
Guarantor, as the case may be, and acknowledged by the Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (a) waive any condition set forth in Section 5.01 (except for
Section 5.01(e)) without the written consent of each Lender;

85



--------------------------------------------------------------------------------



 



          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment (other than pursuant to Section 2.07) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
          (d) other than by operation of the provisions of Section 2.13 or 2.16,
reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
          (e) change Section 2.14 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
          (f) change any provision of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
          (g) release any Guarantor (other than pursuant to this Agreement or
the Guaranty) from the Guaranty without the written consent of each Lender
except as otherwise may be provided in this Agreement or in the Guaranty or
except where the consent of the Majority Lenders only is provided for;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit Issued or to
be Issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank in addition to the Lenders required above,
affect the rights or duties of the Swing Line Bank under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above, affect the rights or duties of
the Agent under this Agreement or any other Loan Document; and (iv) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification

86



--------------------------------------------------------------------------------



 



requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
     11.02 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Company, the Agent, the Issuing Bank or the Swing Line
Bank, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
          (ii) if to any other Lender, to the address, telecopier or facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or facsimile shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient,

87



--------------------------------------------------------------------------------



 



and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT-RELATED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In
no event shall the Agent or any Agent-Related Parties have any liability to the
Company, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company’s or the Agent’s transmission of Company
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Party; provided,
however, that in no event shall any Agent-Related Party have any liability to
the Company, any Lender, the Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
          (d) Change of Address, Etc. Each of the Company, the Agent, the
Issuing Bank and the Swing Line Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Agent, the Issuing Bank and the Swing Line Bank.
          (e) Reliance by Agent, Issuing Bank and Lenders. The Agent, the
Issuing Bank and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
the Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Indemnified Persons from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of the Company. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.
     11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right,

88



--------------------------------------------------------------------------------



 



remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.
     11.04 Costs and Expenses. The Company shall pay (i) all reasonable out of
pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the Agent,
any Lender or the Issuing Bank (including the fees, charges and disbursements of
any counsel for the Agent, any Lender or the Issuing Bank), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit Issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
     11.05 Company Indemnification; Waiver of Consequential Damages.
          (a) Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify, defend and hold the Agent-Related
Persons, the Issuing Bank and each Lender and its respective Affiliates and the
partners, officers, directors, employees, counsel, agents, trustees, advisors
and attorneys-in-fact of it and its Affiliates (each, an “Indemnified Person”)
harmless from and against any and all liabilities, claims, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loans, the
termination of the Letters of Credit and the termination, resignation or
replacement of the Agent or replacement of any Lender) be imposed on, incurred
by or asserted against any such Person by any third party or by the Company or
any of its Affiliates in any way relating to or arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Agent (and any sub-agent thereof) and
the Agent-Related Persons only, the administration of this Agreement and the
other Loan Documents (including in respect of any matters addressed in
Section 4.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, and regardless of whether any Indemnified Party is a party thereto;
provided that such

89



--------------------------------------------------------------------------------



 



indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or (y) result from a claim brought by the Company against
an Indemnified Party for breach of such Indemnified Party’s obligations
hereunder or under any other Loan Document, if the Company has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
          (b) To the fullest extent permitted by applicable law, the Company
shall not assert, and hereby waives, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnified Party referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnified Party through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (c) The agreements in this Section 11.05 shall survive the resignation
of the Agent, the Issuing Bank and the Swing Line Bank, the replacement of any
Lender, the payment in full of the Obligations and the termination of this
Agreement.
     11.06 Payments Set Aside. To the extent that any payment by or on behalf of
the Company is made to the Agent, the Issuing Bank or any Lender, or the Agent,
the Issuing Bank or any Lender exercises its right of set-off, and such payment
or the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its pro rata share of any
amount so recovered from or repaid by the Agent. The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.
     11.07 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (a) of
Section 11.08, (ii) by way of participation in accordance with the provisions
subsection (c) of Section 11.08, or (iii) by

90



--------------------------------------------------------------------------------



 



way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of Section 11.08 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of Section 11.08 and, to
the extent expressly contemplated hereby, the Indemnified Persons) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     11.08 Assignments by Lenders; Participations; Register.
          (a) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 11.08, participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Bank’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (a)(i)(B) of this Section and, in
addition:

91



--------------------------------------------------------------------------------



 



     (A) the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof;
     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its

92



--------------------------------------------------------------------------------



 



Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.01, 4.03, 11.04 and 11.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (c) of this Section.
     (b) Register. The Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section

93



--------------------------------------------------------------------------------



 



11.10 as though it were a Lender, provided such Participant agrees to be subject
to Section 2.14 as though it were a Lender.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (d) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 4.01 and 4.03 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (a) of this
Section.
     (d) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.01 or 4.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 4.01(e) as though it were a Lender.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois Electronic Commerce Security Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
     (g) Resignation as Issuing Bank or Swing Line Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the Company
and the Lenders, resign as Issuing Bank and/or (ii) upon thirty (30) days’
notice to the Company, resign as Swing Line Bank. In the event of any such
resignation as Issuing Bank or Swing Line Bank, the Company shall be entitled to
appoint from among the Lenders a successor Issuing Bank or Swing Line Bank
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as Issuing Bank or
Swing Line Bank, as the case

94



--------------------------------------------------------------------------------



 



may be. If Bank of America resigns as Issuing Bank, it shall retain all the
rights and obligations of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in pursuant to Section 3.03(c)). If Bank of America resigns as
Swing Line Bank, it shall retain all the rights of the Swing Line Bank provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.03(b)(ii).
     11.09 Treatment of Certain Information; Confidentiality. Each of the Agent,
the Lenders and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company. For purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential . Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     11.10 Set-off. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, without prior
notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such

95



--------------------------------------------------------------------------------



 



Lender, the Issuing Bank or any such Affiliate to or for the credit or the
account of the Company against any and all Obligations owing to such Lender, the
Issuing Bank or any such Affiliate now or hereafter existing, irrespective of
whether or not the Agent, such Lender or the Issuing Bank shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender agrees promptly to notify the
Company and the Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.
     11.11 Notification of Addresses, Lending Offices, Etc. Each Lender shall
notify the Agent in writing of any changes in the address to which notices to
the Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request.
     11.12 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.
     11.13 Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
     11.14 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Company, the Lenders, the Agent
and the Agent-Related Persons, and their permitted successors and assigns, and
no other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.
     11.15 Governing Law; Jurisdiction; Venue; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
     (b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE

96



--------------------------------------------------------------------------------



 



NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

97



--------------------------------------------------------------------------------



 



DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Company that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Company, which information includes the name and address of the Company and
other information that will allow such Lender or the Agent, as applicable, to
identify the Company in accordance with the Act. The Company shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
     11.18 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     11.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agent and the Arranger, are arm’s-length commercial
transactions between the Company and its Affiliates, on the one hand, and the
Agent and the Arranger, on the other hand, (B) the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person and (B) neither the Agent nor the Arranger has any obligation to
the Company or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Agent nor the Arranger has any obligation to disclose any of such
interests to the Company or its Affiliates. To the fullest extent permitted by
law, the Company hereby waives and releases any claims that it may have against
the Agent and the Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
     11.20 Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Company,
the Lenders and the Agent, and supersedes

98



--------------------------------------------------------------------------------



 



all prior or contemporaneous agreements and understandings of such Persons,
verbal or written, relating to the subject matter hereof and thereof.
[Signature Pages Follow]

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            CBIZ, INC.
      By   /s/ Ware H. Grove         Name:   Ware H. Grove        Title:   Chief
Financial Officer        BANK OF AMERICA, N.A., as Agent
      By   /s/ Denise Jones         Name:   Denise Jones        Title:  
Assistant Vice President        BANK OF AMERICA, N.A., as a Lender and as the
Issuing Bank
      By   /s/ Jonathan M. Phillips         Name:   Jonathan M. Phillips       
Title:   Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            HUNTINGTON NATIONAL BANK, as a Lender
      By   /s/ Brian H. Gallagher         Name:   Brian H. Gallagher       
Title:   Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By   /s/ Phillip R. Duryea         Name:   Phillip R. Duryea       
Title:   Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By   /s/ Jeff Kalinowski         Name:   Jeff Kalinowski        Title:  
Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By   /s/ Patrick McGraw         Name:   Patrick McGraw        Title:  
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By   /s/ James P. Byrnes         Name:   James P. Byrnes        Title:  
Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By   /s/ Joseph G. Moran         Name:   Joseph G. Moran        Title:  
Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Schedule of Revolving Loan Commitments

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 42,500,000.00       15.454545455 %
Huntington National Bank
  $ 40,000,000.00       14.545454545 %
JPMorgan Chase Bank, N.A.
  $ 40,000,000.00       14.545454545 %
KeyBank National Association
  $ 40,000,000.00       14.545454545 %
U.S. Bank National Association
  $ 40,000,000.00       14.545454545 %
Fifth Third Bank
  $ 37,500,000.00       13.636363637 %
PNC Bank, National Association
  $ 35,000,000.00       12.727272728 %
 
           
Total
  $ 275,000,000.00       100.000000000 %
 
           

 